                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                             Plaintiffs,
                                                              No. 3:19-CV-00328
                       v.

 WILLIAM BYRON LEE, in his official                           DISTRICT JUDGE RICHARDSON
 capacity as Governor of the State of                         MAGISTRATE JUDGE HOLMES
 Tennessee; and LISA PIERCEY, in her
 official capacity as Commissioner of the
 Tennessee Department of Health,

                             Defendants.


PLAINTIFFS’ REPLY IN SUPPORT OF THEIR STATEMENT OF MATERIAL FACTS

            Plaintiffs Kayla Gore, Jaime Combs, L.G., and K.N. (collectively, “Plaintiffs”), by and

through their attorneys, and pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local

Rule 56.01, submit the following Reply in support of the Statement of Material Facts, filed in

support of their Motion for Summary Judgment. See ECF Nos. 60 and 63.

 No.           Fact                                                     Supporting Record Citation

       I.       SEX AND GENDER IDENTITY
 1.            A person has multiple sex-related characteristics,       Ettner Decl. ¶¶ 18, 20;
               including hormones, external and internal                Taylor Decl. ¶¶ 19, 20, 30.
               morphological features, external and internal
               reproductive organs, chromosomes, and gender
               identity. These characteristics may not always be in
               alignment.
               Response: Undisputed for purposes of this motion.
               Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Dr. Randi
               C. Ettner and Dr. Shayne Sebold Taylor. See Ettner Tr. 23:6-9 (“Sex is a composite of
               chromosomal pairs, gonads and internal reproductive organs, external genitalia,




  Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 1 of 60 PageID #: 2448
       sexually dimorphic brain structures, and the resultant gender identity.”); Taylor Tr.
       21:4-15.
2.     Gender identity—a person’s core internal sense of           Ettner Decl. ¶¶ 19, 20, 21,
       their own gender—is the primary factor in                   24, 25, 34; Taylor Decl.
       determining a person’s sex. Every person has a              ¶¶ 21, 30, 42.
       gender identity.
       Response: Defendants dispute this statement as the
       materials cited would not support such a statement.
       Plaintiffs’ Reply: The record evidence supports this statement.
       Specifically, Dr. Ettner defines gender identity as “a person’s inner sense of belonging
       to a particular sex, such as male or female,” and notes that “[i]t is a deeply felt and core
       component of human identity.” Ettner Decl. ¶ 19; see also Ettner Tr. 24:20-25 (“Gender
       identity is a well established concept in medicine. It refers to an individual deep sense
       of themself as belonging to a category, typically male or female. All humans develop
       an elemental sense which is established early in life and is immutable.”); Ettner Tr.
       32:15-17 (“it is a deeply felt, internal sense[,] ubiquitous to all human beings and an
       immutable aspect of identity”); Ettner Tr. 61:19-21 (“Gender identity, as I thought I
       answered earlier, is an innate brain-based, deeply felt, and universal aspect of
       identity.”). Dr. Ettner further states that “[e]very person has a gender identity.” Ettner
       Decl. ¶ 21. Lastly, Dr. Ettner notes that “[w]hen there is divergence between anatomy
       and identity, one’s gender identity is paramount and the primary determinant of an
       individual’s sex designation.” Ettner Decl. ¶ 20; see also Ettner Tr. 55:1-4.
       Similarly, Dr. Taylor states that, “Gender identity is a person’s inner sense of belonging
       to a particular gender. Identifying as male or female is a core component of one’s
       overall identity. Every person has a gender identity.” Taylor Decl. ¶ 21. Dr. Taylor
       further states that, “From a medical perspective, in the event that one’s gender identity
       does not match their sex assigned at birth, i.e. in transgender people, one’s gender
       identity should be the determining factor of their sex.” Taylor Decl. ¶ 30; see also
       Taylor Tr. 23:13-16 (“[S]omebody’s gender identity and how they identify is the
       determining factor for their sex, not the proxy that we used when they were in the
       delivery room when they were born.”).
3.     There is a medical consensus that gender identity is        Ettner Decl. ¶¶ 20, 24, 25,
       innate and that efforts to change a person’s gender         34, 38; Taylor Decl. ¶¶ 21,
       identity are unethical and harmful to a person’s health     28, 29.
       and well-being.
       Response: Disputed. Specifically, Defendants                Ettner Decl. ¶ 24; Taylor
       acknowledge that these experts have testified that the      Decl. ¶ 29
       “growing assemblage of research” and the “medical
       community at large” agree that efforts to change a
       person’s gender identity are futile and unethical.
       Neither expert referred to a “medical consensus.”
       Dr. Ettner also stated that past efforts to “cure”          Ettner Decl ¶ 25.
       transgender persons by such means as psychotherapy,

                                              2
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 2 of 60 PageID #: 2449
            aversion treatments or electroshock therapy were
            ineffective and caused extreme psychological
            damage.
            Plaintiffs’ Reply: The record evidence supports this statement.
            Specifically, Dr. Ettner testifies that, “All major associations of medical and mental
            health providers, such as the American Medical Association, the American Psychiatric
            Association, the American Psychological Association, and WPATH’s Standards of
            Care, consider such efforts unethical.” Ettner Decl. ¶ 25 (emphasis added). Similarly,
            Dr. Taylor testifies that, “Experts agree that being transgender is a normal variation of
            human development” and that “the medical community at large” believes that attempts
            at changing one’s gender identity are “a futile and unethical treatment approach.”
            Taylor Decl. ¶¶ 28-29.
    4.      Although there is no one definitive factor that                Ettner Decl. ¶ 24; Taylor
            determines gender identity, biological factors—most            Decl. ¶¶ 21-24.
            notably the neurodevelopmental characteristics of a
            person’s brain with respect to sex—play a role in
            gender identity development and cannot be changed.
            Response: For purposes of this motion, Defendants do
            not dispute that no one definitive factor determines
            gender identity and that it involves biological factors.
            However, Defendants dispute that either of these
            experts testified that the “most notabl[e]” biological
            factor is the neurodevelopmental characteristics of a
            person’s brain with respect to sex. Dr. Taylor stated
            only that a “leading explanation for the biological
            basis of gender identity” is the difference in timing
            between the development of fetal sexual organs and
            the sexual differentiation of the fetal brain. She goes
            on to state that “[r]arely, this can result in situations
            where the sexual organs do not match the brain’s
            sexual differentiation.” Dr. Ettner did not address the
            topic.
            Plaintiffs’ Reply: The record evidence supports this statement. See Taylor Decl. ¶ 22;
            Ettner Tr. 30:1-31:15; see also Ex. 5 to Ettner Tr. (Ray Dep. Tr.), at 97:10-98:14.1


1
          Notwithstanding having had an opportunity to depose Dr. Ettner, Defendants seek to introduce into
evidence a copy of the transcript of Dr. Ettner’s deposition testimony in a different case, that being Ray v.
Acton, Case No. 2:18-cv-00272-MHW-CMV (S.D. Ohio). See ECF No. 88-3. This deposition testimony
is inadmissible hearsay and should be stricken. See Robertson v. US Bank, N.A., No. 14-2677, 2015 WL
12532148, at *7 (W.D. Tenn. Oct. 20, 2015) (“Deposition testimony from a previous case that is offered
for the truth of the matter asserted must fall under a hearsay exception to be admissible.”), aff’d sub nom.
Robertson v. U.S. Bank, N.A., 831 F.3d 757 (6th Cir. 2016). However, should the Court decide to admit
this testimony into the record—which it should not—Plaintiffs provide citations to Dr. Ettner’s deposition
testimony in Ray when applicable. For the sake of clarity, Dr. Ettner’s deposition testimony in this case is

                                                     3
     Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 3 of 60 PageID #: 2450
 5.         The phrase “sex assigned at birth” refers to the sex          Ettner Decl. ¶¶ 16, 18;
            recorded on a person’s birth certificate at the time of       Taylor Decl. ¶¶ 18, 19.
            birth. Typically, a person is assigned a sex on their
            birth certificate solely on the basis of the appearance
            of external genitalia at the time of birth. Other sex-
            related characteristics (such as a person’s
            chromosomal makeup and gender identity, for
            example) are typically not assessed or considered at
            the time of birth.
            Response: This first sentence of this statement is not a
            fact but is simply terminology preferred by Plaintiffs.
            Sex is recorded on a birth certificate at the time of
            birth. Defendants do not dispute the second sentence
            of this statement. Defendants dispute the third
            sentence as the materials cites do not support this
            statement.
            Plaintiffs’ Reply:
            The record evidence supports the first sentence of the statement. “Sex assigned at
            birth” is the phrase utilized by medical and mental health experts to refer to the sex
            designation recorded for a child at birth.
            Plaintiffs’ and Defendants’ medical and mental health experts agree that a person’s
            sex is assigned to them based on the observation of external genitalia. See Ettner
            Decl. ¶ 16 (“At birth, infants are assigned a sex, typically male or female, based
            solely on the appearance of their external genitalia.”); id. at ¶¶ 17-18; Taylor Decl. ¶¶
            17-18; Ettner Tr. 34:5-8; Taylor Tr. 19:4-7; Trabue Tr. 96:12-17 (noting “the
            presence of a penis, or what appears to be a vagina … would be the sex
            characteristics that would be used in the delivery room to assign a sex to the infant.”)
            (emphasis added); id. at 87:16-17 (stating that in the case of a baby with ambiguous
            genitalia, “the pediatricians would decide what -- what the gender would be”); id. at
            96:8-17.
            The American Psychiatric Association’s Diagnostic and Statistical Manual of Mental
            Disorders, Fifth Ed. (2013) (“DSM-5”) speaks of “assigned gender,” which it defines
            as “the initial assignment as male or female.” The DSM-5 is cited in declarations of
            Dr. Ettner and Dr. Taylor. See Ex. B. to Ettner Decl. (citing DSM-5); Ex. B. to
            Taylor Decl. (same). The American College of Obstetricians and Gynecologists, of
            which Defendants’ medical expert is a fellow, also speaks of “sex … assigned at
            birth.” See Ex. 6 to Trabue Tr.
            The record evidence also supports the third sentence in the statement. See Ettner Tr.
            54:16-55:4; Ettner Tr. 56:7-57:1; Taylor Tr. 21:4-15 (“Sex is a complex multifactorial


cited herein as “Ettner Tr.,” while Dr. Ettner’s deposition testimony in the Ray case is cited as “Ex. 5 to
Ettner Tr. (Ray Dep. Tr.).”


                                                    4
   Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 4 of 60 PageID #: 2451
       term, and many things go into sex. It’s generally determined based on a cursory exam
       of an infant’s external genitals in the delivery room, but after significant amount of
       research and study, we have realized and understood that it is far more complex than
       that. It also incorporates an individual’s chromosomal makeup, their hormonal
       makeup, the hormones they were exposed to during fetal development, the hormones
       they’re exposed to during puberty, their internal anatomy, their external anatomy and
       – in addition to their gender identity.”); see also Ex. 5 to Ettner Tr. (Ray Dep. Tr.), at
       156:5-158:12.
6.                                                                Ettner Decl. ¶ 17; Taylor
                                                                  Decl. ¶ 18; see also Whitaker
                                                                  By Whitaker v. Kenosha
                                                                  Unified Sch. Dist. No. 1 Bd.
                                                                  of Educ., 858 F.3d 1034,
                                                                  1053 (7th Cir. 2017) (“[I]t is
                                                                  unclear that the sex marker
       External genitalia alone—the critical criterion for
                                                                  on a birth certificate can
       assigning sex at birth—is not an accurate proxy for a
                                                                  even be used as a true proxy
       person’s sex.
                                                                  for an individual’s biological
                                                                  sex. The marker does not
                                                                  take into account an
                                                                  individual’s chromosomal
                                                                  makeup, which is also a key
                                                                  component of one’s
                                                                  biological sex.”).
       Response: Disputed. Dr. Ettner testified that the Ettner Deposition at 54;
       appearance of the external genitals at birth is a proxy Ettner Decl. at ¶16; Taylor
       for sex in the majority of people. She also stated that Deposition at 23.
       assigning sex at birth based upon the appearance of
       external genitalia turns out to be accurate for most
       people. Dr. Taylor testified that “we should continue to
       use an infant’s genitals as a proxy for their sex, as we
       are unable to have the capacity to do a further
       diagnostic workup on every individual that’s born.”
       Defendants object to the citation to quoted language
       from a case in support of Plaintiffs’ factual assertion,
       as it is, at best, hearsay and not capable of being
       admitted as factual evidence. Moreover, it does not
       support their fact as stated, stating only that it is
       “unclear” that the sex marker on a birth certificate
       could be used as a “true proxy for an individual’s
       biological sex.”                                         Ettner Deposition at 55.
       Furthermore, sex is not “assigned” at birth, it is
       recorded.
       Plaintiffs’ Reply: The record evidence supports this statement.

                                             5
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 5 of 60 PageID #: 2452
       The statement is a verbatim recitation of Dr. Ettner’s testimony. See Ettner Decl.
       ¶ 17 (“External genitalia alone—the critical criterion for assigning sex at birth—is not
       an accurate proxy for a person’s sex.”). Additional testimony from Dr. Ettner and Dr.
       Taylor further support the proposition that external genitalia alone are not an accurate
       proxy for some people’s sex, including transgender people. See Ettner Tr. 54:17-20
       (“[E]xamination of the genitals at birth is a proxy for sex for the majority of people.
       For some people, however, evidence that emerges later on makes that designation
       inaccurate.”); Ettner Tr. 55:17-23 (“I don’t agree that gender identity is formed later.
       Gender identity exists. Our awareness of it becomes apparent later. A baby cannot
       talk, and so we use external genitalia as a proxy for sex. For the vast majority of
       individuals that is not problematic. For individuals who have this rare condition, it is
       an inaccurate designation.”); Taylor Tr. 23:12-16 (“Well, what I’m trying to say is
       that if – somebody’s gender identity and how they identify is the determining factor
       for their sex, not the proxy that we used when they were in the delivery room when
       they were born.”). Defendants’ own medical expert, Dr. Anthony Trabue, also
       agrees. See Trabue Tr. 86:13-17 (“Q: So it’s true, then, that a baby’s sex cannot be
       determined by observing the external genitals in one hundred percent of the cases. Is
       that right? A: Correct.”).
7.     When there is a divergence between anatomy and            Ettner Decl. ¶ 20; Taylor
       identity, one’s gender identity is paramount and the      Decl. ¶¶ 30, 32, 42.
       primary determinant of an individual’s sex
       designation.
       Response: Defendants dispute this statement to the
       extent “sex” refers to biological sex, as the materials
       cited would not support such a statement.
       Plaintiffs’ Reply: Ample record evidence supports this statement. See Taylor Decl.
       ¶ 30 (“From a medical perspective, in the event that one’s gender identity does not
       match their sex assigned at birth, i.e. in transgender people, one’s gender identity
       should be the determining factor of their sex.”); Ettner Decl. ¶ 20 (“When there is
       divergence between anatomy and identity, one’s gender identity is paramount and the
       primary determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4 (“And
       when there is that departure, gender identity is the determinant of that individual’s
       sex.”).
       Defendants try to equate “sex assigned at birth” (i.e. the sex recorded at the time of
       birth based on an observation of a child’s external genitalia) with so-called
       “biological sex” without citing to any record evidence for such proposition.
       However, sex is comprised of multiple components, all of which have a biological
       basis. Defendants do not—indeed, they cannot—dispute this. See Statement of Fact
       No. 1. Accordingly, as the Endocrine Society Guidelines cited in the Bibliography to
       Dr. Taylor’s declaration state, “the terms biological sex and biological male or female
       are imprecise and should be avoided.” See Ex. B to Taylor Decl. (citing Hembree, W.
       C., et al. (2017). Endocrine treatment of genderdysphoric/gender-incongruent
       persons: An Endocrine Society clinical practice guideline. The Journal of Clinical
       Endocrinology & Metabolism, 102(11), 3869-3903).


                                             6
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 6 of 60 PageID #: 2453
8.     A transgender person is someone whose gender              Ettner Decl. ¶¶ 16, 23;
       identity diverges from the sex they were assigned at      Taylor Decl. ¶¶ 18, 26, 33,
       birth. A transgender man’s sex is male (even though       45, 66.
       he was assigned the sex of female at birth), and a
       transgender woman’s sex is female (even though she
       was assigned the sex of male at birth).
       Response: Disputed to the extent the statement
       characterizes a person’s biological sex as the “sex
       they were assigned at birth” and conflates the terms
       “gender identity” and sex.” A transgender man’s
       gender identity is male (even though his biological
       sex is female), and a transgender woman’s gender
       identity is female (even though her biological sex is
       male).
       Plaintiffs’ Reply: The record evidence amply supports the notion that a person’s
       gender identity is the primary determinant of that person’s sex. See Taylor Decl. ¶ 30
       (“From a medical perspective, in the event that one’s gender identity does not match
       their sex assigned at birth, i.e. in transgender people, one’s gender identity should be
       the determining factor of their sex.”); Ettner Decl. ¶ 21 (“When there is divergence
       between anatomy and identity, one’s gender identity is paramount and the primary
       determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there
       is that departure, gender identity is the determinant of that individual’s sex.”).
       Defendants’ dispute is not rooted in any record evidence. Defendants try to equate the
       inaccurate term “biological sex” (see Pls.’ Reply in support of Statement of Fact No.
       7) with the observation of a person’s external genitalia, but provide no evidence to
       support such proposition. Defendants have proffered no evidence to dispute Dr.
       Ettner’s and Dr. Taylor’s testimony that the primary determinant of a person’s sex is
       the person’s gender identity. Defendants’ ipse dixit is not sufficient to dispute
       Plaintiffs’ proffered statement.
9.     A cisgender person is someone whose gender identity       Ettner Decl. ¶¶ 21, 22;
       aligns with the sex they were assigned at birth. A        Taylor Decl. ¶ 18.
       cisgender man’s sex is male (and was assigned the
       sex of male at birth), and a cisgender woman’s sex is
       female (and was assigned the sex of female at birth).
       Response: Disputed to the extent the statement
       characterizes a person’s biological sex as the “sex
       they were assigned at birth” and conflates the terms
       “gender identity” and sex.” A cisgender man’s gender
       identity and biological sex are male, and a cisgender
       woman’s gender identity and biological sex are
       female.
       Plaintiffs’ Reply: Defendants’ dispute is not rooted in any record evidence.
       Defendants try to equate the inaccurate term “biological sex” (see Pls.’ Reply in
       support of Statement of Fact No. 7) with the observation of a person’s external

                                             7
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 7 of 60 PageID #: 2454
       genitalia, but provide no evidence to support such proposition. Defendants have
       proffered no evidence to dispute Dr. Ettner’s and Dr. Taylor’s testimony that the
       primary determinant of a person’s sex is the person’s gender identity. Defendants’
       ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
10.    The incongruence between a transgender person’s            Ettner Decl. ¶¶ 26, 31, 32;
       gender identity and sex assigned at birth can              Taylor Decl. ¶¶ 34, 35, 37,
       sometimes be associated with gender dysphoria.             38.
       Gender dysphoria is a medical condition recognized
       in the American Psychiatric Association’s Diagnostic
       and Statistical Manual of Mental Disorders, Fifth Ed.
       (2013) (“DSM-V”), and by the other leading medical
       and mental health professional groups, including the
       American Medical Association and the American
       Psychological Association.
       Response: Disputed to the extent the statement
       characterizes a person’s biological sex as “sex
       assigned at birth.” The statement is otherwise
       undisputed.
       Plaintiffs’ Reply: Defendants’ partial dispute is not rooted in any record evidence.
       Defendants try to equate the inaccurate term “biological sex” (see Pls.’ Reply in
       support of Statement of Fact No. 7) with the observation of a person’s external
       genitalia, but provide no evidence to support such proposition. Defendants have
       proffered no evidence to dispute Dr. Ettner’s and Dr. Taylor’s testimony that the
       primary determinant of a person’s sex is the person’s gender identity. Defendants’
       ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement. Moreover, the
       DSM-5 published by the American Psychiatric Association (and cited by both Dr.
       Ettner and Dr. Taylor) defines gender dysphoria as “the distress that may accompany
       the incongruence between one’s experienced or expressed gender and one’s assigned
       gender.” See Ex. B. to Ettner Decl. (citing DSM-5); Ex. B. to Taylor Decl. (same).
11.    Gender dysphoria refers to clinically significant          Ettner Decl. ¶¶ 26, 28, 29;
       distress that can result when a person’s gender            Taylor Decl. ¶¶ 34, 35, 36.
       identity differs from the person’s sex assigned at
       birth. If left untreated, gender dysphoria may result in
       psychological distress, anxiety, depression, and
       suicidal ideation or even self-harm.
       Response: Disputed to the extent the statement
       characterizes a person’s biological sex as “sex
       assigned at birth.” The statement is otherwise
       undisputed.
       Plaintiffs’ Reply: Defendants’ partial dispute is not rooted in any record evidence.
       Defendants try to equate the inaccurate term “biological sex” (see Pls.’ Reply in
       support of Statement of Fact No. 7) with the observation of a person’s external
       genitalia, but provide no evidence to support such proposition. Defendants have
       proffered no evidence to dispute Dr. Ettner’s and Dr. Taylor’s testimony that the

                                             8
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 8 of 60 PageID #: 2455
       primary determinant of a person’s sex is the person’s gender identity. Defendants’
       ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
12.    Treatment of gender dysphoria is usually provided        Ettner Decl. ¶¶ 31, 32;
       pursuant to the Standards of Care for the Health of      Taylor Decl. ¶¶ 37, 38.
       Transsexual, Transgender, and Gender
       Nonconforming People, published by the World
       Professional Association of Transgender Health
       (“WPATH”).
       Response: Defendants dispute this statement because      Ettner Decl. ¶¶ 31, 32;
       the materials cited do not support the statement of      Taylor Decl. ¶¶ 37, 38.
       fact. Both experts stated that the WPATH standards
       are medically accepted, and reflect best practices,
       neither stated that treatment of gender dysphoria is
       “usually provided” pursuant to those standards.
       Plaintiffs’ Reply: The statement is supported by the record evidence. Defendants’
       dispute appears to be about semantics. As Defendants note, the WPATH Standards
       of Care are widely accepted within the medical community. As accepted standards of
       care, treatment is therefore provided in accordance with said standards. Indeed, Dr.
       Ettner testified that, “The WPATH promulgated Standards of Care (“Standards of
       Care”) are the internationally recognized guidelines for the treatment of persons with
       gender dysphoria and serve to inform medical treatment in the United States and
       throughout the world.” Ettner Decl. ¶ 7; see also Ettner Decl. ¶¶ 31-32; Taylor Decl.
       ¶¶ 38-39.
13.    Medical treatment for gender dysphoria must be           Ettner Decl. ¶ 33; Taylor
       individualized and tailored to the medical needs of      Decl. ¶ 41.
       each patient.
       Response: Undisputed for purposes of this motion.
14.    These treatments do not change a transgender             Ettner Decl. ¶¶ 25, 34, 38,
       person’s sex, which is already determined by their       39; Taylor Decl. ¶¶ 39, 42.
       gender identity. Instead, they affirm the authentic
       gender than an individual person is. Attempts to
       change a person’s gender identity in order to bring it
       into alignment with the person’s sex assigned at birth
       are not only unsuccessful but also dangerous, risking
       psychological harm and even suicide.
       Response: Defendants dispute that a person’s “sex” is    Taylor Decl. ¶ 19
       “determined by their gender identity.” Because
       medical treatment for gender dysphoria is tailored to
       the medical needs of each patient, Defendants also
       dispute the general claims that these treatments “do
       not change a transgender person’s sex” and “affirm
       the authentic gender tha[t] an individual person is.”
       The final sentence is undisputed for purposes of this

                                            9
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 9 of 60 PageID #: 2456
        motion except that the reference to suicide is not
        supported by the provisions of the declarations cited.
        Plaintiffs’ Reply: The record evidence amply supports the notion that a person’s
        gender identity is the primary determinant of that person’s sex. See Taylor Decl. ¶ 30
        (“From a medical perspective, in the event that one’s gender identity does not match
        their sex assigned at birth, i.e. in transgender people, one’s gender identity should be
        the determining factor of their sex.”); Ettner Decl. ¶ 20 (“When there is divergence
        between anatomy and identity, one’s gender identity is paramount and the primary
        determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there
        is that departure, gender identity is the determinant of that individual’s sex.”).
        Similarly, the first and second sentences of the statement are supported by the record
        evidence. See Ettner Decl. ¶ 38 (“A person’s gender identity is an innate, immutable
        characteristic; it is not determined by a particular medical treatment or procedure. The
        medical treatments provided to transgender people (including social transition), do
        not ‘change a woman into a man’ or vice versa. Instead, they affirm the authentic
        gender that an individual person is.”); Taylor Decl. ¶ 42 (“Notably, these treatments
        do not change a transgender person’s sex, which is already determined by their
        gender identity.”).
        The record evidence also supports the third sentence in this statement, including its
        reference to suicide. See Taylor Decl. ¶ 29 (“Moreover, given that gender identity is
        permanent and cannot be changed, attempts at changing one’s gender identity have
        severe and often life threatening repercussions including major depression, anxiety,
        psychotic disorders and suicide.”) (emphasis added).
        Defendants’ dispute is not rooted in any record evidence.
15.     Treatments for gender dysphoria align the transgender Ettner Decl. ¶¶ 33, 35-37,
        person’s body and lived experience with the person’s 39; Taylor Decl. ¶¶ 41, 43-
        sex, as determined by their gender identity. Among    46.
        the steps that transgender people take to treat their
        gender dysphoria are: (1) social transition; (2)
        hormone therapy; and/or (3) gender-affirming
        surgery.
        Response: Defendants dispute that a person’s “sex” is     Taylor Decl. ¶ 19.
        “determined by their gender identity.” This statement
        is otherwise undisputed for purposes of this motion.
        Plaintiffs’ Reply: The record evidence amply supports the notion that a person’s
        gender identity is the primary determinant of that person’s sex. See Taylor Decl. ¶ 30
        (“From a medical perspective, in the event that one’s gender identity does not match
        their sex assigned at birth, i.e. in transgender people, one’s gender identity should be
        the determining factor of their sex.”); Ettner Decl. ¶ 20 (“When there is divergence
        between anatomy and identity, one’s gender identity is paramount and the primary
        determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there
        is that departure, gender identity is the determinant of that individual’s sex.”).
        Defendants’ dispute is not rooted in any record evidence.

                                             10
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 10 of 60 PageID #: 2457
16.     Social transition entails a transgender person living in   Ettner Decl. ¶ 35; Taylor
        accordance with the person’s gender identity. For          Decl. ¶ 43.
        example, for a transgender woman, social transition
        can include, among other actions, changing her first
        name to a name typically associated with women, no
        longer using male pronouns, changing her identity
        documents to indicate a female gender, wearing
        clothing and adopting grooming habits stereotypically
        associated with women, and otherwise living as a
        woman in all aspects of life.
        Response: Undisputed for purposes of this motion.
17.     Social transition requires that a transgender woman or     Ettner Decl. ¶¶ 35, 41, 42,
        a transgender man be recognized as a woman or a            46; Taylor Decl. ¶¶ 43, 44,
        man, respectively, and treated the same as all other       49.
        women or men, respectively, by family members,
        coworkers, and others in the community.
        Response: Defendants dispute this statement because
        the references to the experts’ declarations do not
        support the fact asserted. The experts describe the
        process of social transition, and the desires of the
        transgender person, but do not state that acceptance
        by all persons is a requirement of social transition.
        Plaintiffs’ Reply: The statement is supported by the record evidence. Both Dr. Ettner
        and Dr. Taylor speak of social transition as having the goal of having a transgender
        person’s gender identity being legally and socially recognized. See Taylor Decl. ¶ 58
        (“Transgender people, regardless of how they identify or appear, should enjoy the
        gender recognition all persons expect and deserve.” (quoting WPATH’s Identity
        Recognition Statement (2017))); see also Ettner Tr. 40:10-19 (“Q. … In the process
        of social transitioning where does the effort to change identity documents come
        within that process? … THE WITNESS: From my experience people want to
        initiate document change when they want to live in their affirmed gender and be
        recognized as belonging to their affirmed gender so that their documents reflect their
        appearance and their lived experience.”); Taylor Tr. 33:5-12 (“[W]e have data to
        suggest that a transgender person’s dysphoria can worsen when they don’t feel that
        their community or their legal system or their state recognizes them for who they
        really are, and, therefore, they may feel limited in their ability to participate in their
        communities because they do not feel recognized by their communities.”); Ex. 5 to
        Ettner Tr. (Ray Depo.), at 134:15-135-5.
18.     Social transition—which often includes correcting          Ettner Decl. ¶ 35; Taylor
        one’s identity documents to accurately reflect one’s       Decl. ¶¶ 43, 44, 58.
        sex—is the most important, and sometimes the only,
        aspect of transition that transgender people undertake.
        Response: Defendants dispute that social transition is     Taylor Decl. ¶ 43.
        the “most important” aspect of transition. Dr. Taylor

                                              11
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 11 of 60 PageID #: 2458
        describes social transition as a “formative aspect” of
        transition, not the “most important” aspect. This
        statement is otherwise undisputed for purposes of this
        motion.
        Plaintiffs’ Reply: The statement is supported by the record evidence. The statement
        is a verbatim recitation of Dr. Ettner’s testimony. See Ettner Decl. ¶ 35 (“Social
        transition—which often includes correcting one’s identity documents to accurately
        reflect one’s sex—is the most important, and sometimes the only, aspect of transition
        that transgender people undertake.”). As to Dr. Taylor’s testimony, which describes
        social transition as a “formative aspect” of transition, Defendants’ dispute appears to
        be about semantics.
19.     Living in a manner consistent with one’s gender            Ettner Decl. ¶ 36.
        identity is critical to the health and well-being of all
        transgender people.
        Response: Disputed because the material cited does
        not support this assertion.
        Plaintiffs’ Reply: The statement is supported by the record evidence. Dr. Ettner
        testifies that, “A complete transition is one in which a person attains a sense of lasting
        personal comfort with their gendered self, thus maximizing overall health, well-being,
        and personal safety. Social role transition has an enormous impact in the treatment of
        gender dysphoria.” Ettner Decl. ¶ 36; see also Taylor Decl. ¶ 43 (“The social
        transition is a formative aspect of a transgender person’s experience.”). A complete
        transition, by definition, requires living in a manner consistent with one’s gender
        identity. See Ettner ¶ 41 (“Social transition involves dressing, grooming, and
        otherwise outwardly presenting oneself through social signifiers of a person’s true sex
        as determined by their affirmed gender identity.”).
20.     Living in a manner consistent with one’s gender            Ettner Decl. ¶¶ 36, 39;
        identity is also a key aspect of treatment for gender      Taylor Decl. ¶ 58.
        dysphoria for those who suffer from it.
        Response: Undisputed for purposes of this motion.
21.     Having identity documents consistent with one’s            Ettner Decl. ¶¶ 30, 35-36,
        gender identity is a key aspect of social transitioning    41-42, 47; Taylor Decl. ¶¶
        for transgender persons and can result in significant      40, 44, 56, 66.
        improvements in the quality of life, health, and
        wellbeing of transgender persons.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional record evidence supports the proffered statement. See
        Ettner Tr. 40:14-19 (“From my experience people want to initiate document change
        when they want to live in their affirmed gender and be recognized as belonging to
        their affirmed gender so that their documents reflect their appearance and their lived
        experience.”); Ettner Tr. 48:2-8 (“Studies from 2015 and 2020 indicate that having
        congruent gender identity documents reduces psychopathy and suicidal ideation,

                                               12
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 12 of 60 PageID #: 2459
        planning, significantly. And the 2020 study was, I understand, 22,000 individuals,
        leading the authors to conclude that legal gender affirmation is a determinant of
        mental health.”); Taylor Tr. 33:21-35:15.
22.     By contrast, not having identity documents, such as a       Ettner Decl. ¶¶ 29, 42-45;
        birth certificate, consistent with one’s gender identity    Taylor Decl. ¶¶ 50-55, 61.
        can have negative effects in the quality of life, health,
        and welfare of transgender persons.
        Response: For purposes of this motion, consistent
        with the material cited, this is undisputed as to some
        identity documents, but not all identity documents.
        Plaintiffs’ Reply: Additional record evidence supports the proffered statement. See
        Taylor Tr. 34:25-35:9 (“[O]f those patients who had all of their gender identity
        documents concordant and reflective of their true name and true gender identity,
        those patients had a significantly lower risk of suicide attempts and suicidal ideation.
        For the patients who had some documents reflective of their gender identity and the
        patients who had no documentations -- or documents reflective of their gender
        identity had much higher risks of suicide and depression and suicide attempts.”);
        Ettner Tr. 48:14-24 (“Revealing incongruent documents does cause those issues. For
        example, in my own practice I had a patient who had to reveal to a civil servant a
        document that was not corrected and she was humiliated publicly, harassed, and went
        home and shot herself in the head; committed suicide. So exposure, violation of
        privacy, the revelation of information that an individual wants to keep secret if it is
        noncongruent leads to fear, anxiety, or worse. And that anxiety over time is corrosive
        to physical and mental health.”).
23.     Not every person suffering from gender dysphoria            Ettner Decl. ¶¶ 33, 37;
        undergoes the same treatment. From a medical and            Taylor Decl. ¶¶ 30, 41, 47,
        scientific perspective, there is no basis for refusing to   58, 59, 65.
        acknowledge a transgender person’s sex, as
        determined by their gender identity, based on whether
        that person has undergone surgery or any other
        medical treatment.
        Response: Defendants dispute that a person’s “sex” is       Taylor Decl. ¶ 19.
        “determined by their gender identity.” The statement
        is otherwise undisputed for purposes of this motion.
        Plaintiffs’ Reply: The record evidence amply supports the notion that a person’s
        gender identity is the primary determinant of that person’s sex. See Taylor Decl. ¶ 30
        (“From a medical perspective, in the event that one’s gender identity does not match
        their sex assigned at birth, i.e. in transgender people, one’s gender identity should be
        the determining factor of their sex.”); Ettner Decl. ¶ 20 (“When there is divergence
        between anatomy and identity, one’s gender identity is paramount and the primary
        determinant of an individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there
        is that departure, gender identity is the determinant of that individual’s sex.”).
        Defendants’ dispute is not rooted in any record evidence.


                                              13
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 13 of 60 PageID #: 2460
      II.    TRANSGENDER PEOPLE AS A CLASS
24.         Transgender people, as a class, exhibit an immutable      Ettner Decl. ¶¶ 19, 21-22,
            or distinguishing characteristic that define them as a    24-25; Taylor Decl. ¶¶ 26,
            discrete group.                                           28-29.
            Response: Defendants dispute that transgender people Ettner Deposition at Exhibit
            exhibit an immutable or distinguishing characteristic. 5, pp. 116-18.
            In her deposition in a previous case, Plaintiffs’ expert,
            Dr. Ettner, testified that she has known transgender
            persons who “detransitioned” back to living as their
            sex at birth. In addition, Defendants object to the
            statement as whole, as the experts cited did not make
            reference to a “class” of persons, either for purposes
            of any purported class action status or for purposes of
            attempting to define transgender persons as a “suspect
            class.” To the extent Plaintiffs or their experts attempt
            to draw any such legal conclusion, the statement is
            improper and should be stricken. F.R.C. Int’l. v.
            United States, 278 F. 3d 641,643-44 (6th Cir. 2002)
            (quoting A.L. Pickens Co., Inc. v. Youngstown Sheet
            & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
            Plaintiffs’ Reply: The record evidence is replete with evidence that a person’s gender
            identity is innate, immutable, and cannot be changed. See Ettner Tr. 24:20-25
            (“Gender identity is a well established concept in medicine. It refers to an individual
            deep sense of themself as belonging to a category, typically male or female. All
            humans develop an elemental sense which is established early in life and is
            immutable.”); id. 32:15-17 (“As I said previously, it is a deeply felt, internal sense[,]
            ubiquitous to all human beings and an immutable aspect of identity.”); Taylor Tr.
            19:12-14 (“[E]very person has a gender identity, and it is biologically based and
            innate to that individual.”); Ettner Decl. ¶ 24 (“A growing assemblage of research
            documents that gender identity is immutable and biologically based.”); id. at ¶ 25
            (“The evidence demonstrating that gender identity cannot be altered, either for
            transgender or for non-transgender individuals, further underscores the innate and
            immutable nature of gender identity.”); id. at ¶ 38 (“A person’s gender identity is an
            innate, immutable characteristic[.]”); Taylor Decl. ¶ 28 (“Gender identity is innate,
            and cannot be voluntarily altered.”); id. at ¶ 29 (“gender identity is permanent and
            cannot be changed”).
            Despite having the opportunity to depose Dr. Ettner, Defendants asked her no
            questions about the concept of “detransition.” Therefore, the testimony they offer
            from Dr. Ettner’s deposition in Ray v. Acton, Case No. 2:18-cv-00272-MHW-CMV,
            currently pending before the U.S. District Court for the Southern District for Ohio, is
            inadmissible hearsay. See Robertson v. US Bank, N.A., No. 14-2677, 2015 WL
            12532148, at *7 (W.D. Tenn. Oct. 20, 2015) (“Deposition testimony from a previous
            case that is offered for the truth of the matter asserted must fall under a hearsay


                                                 14
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 14 of 60 PageID #: 2461
        exception to be admissible.”), aff’d sub nom. Robertson v. U.S. Bank, N.A., 831 F.3d
        757 (6th Cir. 2016).
        Most concerning, however, is Defendants’ mischaracterization of Dr. Ettner’s
        testimony in Ray. In her Ray deposition, Dr. Ettner similarly testified that gender
        identity is immutable. See Ex. 5 to Ettner Tr. (Ray Depo.), at 64:11-20; id. at 96:17-
        23. Moreover, in answering questions about the concept of “detransition,” Dr. Ettner
        repeatedly emphasized that she did not know of anyone whose gender identity had
        changed, rather that they were living in their sex assigned at birth for other reasons.
        See Ex. 5 to Ettner Tr. (Ray Depo.), at 116:19-22 (“[T]hey did not state that their
        gender identity had changed, just that they needed to live as a man for a variety of
        other reasons.”) (emphasis added); id. at 117:6-9 (“Detransition … doesn’t
        necessarily mean that their gender identity has changed[.]”); id. at 118:8-11 (“I
        cannot state that their gender identity has changed, only that the circumstances under
        which they live have changed.”) (emphasis added); id. at 120:8-14 (“A. … no one has
        ever told me that their general gender identity has changed. Q. And you’ve never
        read any literature about that occurring? A. Not literature that I’m aware of or that is
        well known to me.”).
        Defendants’ dispute is not rooted in any record evidence.
25.     Transgender people, as a class, represent a small           Taylor Decl. ¶ 27; Gonzalez-
        minority.                                                   Pagan Decl., Ex. J.
        Response: For purposes of this motion, Defendants do
        not dispute that transgender persons represent a
        minority of persons in the State of Tennessee and in
        the United States. However, Defendants dispute the
        statement as whole, as the experts cited did not make
        reference to a “class” of persons, either for purposes
        of any purported class action status or for purposes of
        attempting to define transgender persons as a “suspect
        class.” To the extent Plaintiffs or their experts attempt
        to draw any such legal conclusion, the statement is
        improper and should be stricken. F.R.C. Int’l. v.
        United States, 278 F. 3d 641,643-44 (6th Cir. 2002)
        (quoting A.L. Pickens Co., Inc. v. Youngstown Sheet
        & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The statement is supported by the record evidence. See Taylor
        Decl. ¶ 27 (“According to a Williams Institute study in 2016, there are approximately
        1.6 million people in the United States that identify as transgender. In this same
        study, it was revealed that an estimated 31,000 transgender people (or 0.6% of the
        state’s population) live in the state of Tennessee.”); Taylor Tr. 40:10-11 (“this is still
        a relatively small group of people”).
26.     Transgender people, as a class, have historically been      Ettner Decl. ¶¶ 44-45; Taylor
        and continue to be subject to discrimination, violence,     Decl. ¶¶ 50-51, 53-56;
        and harassment.


                                              15
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 15 of 60 PageID #: 2462
                                                                Gonzalez-Pagan Decl., Ex.
                                                                D; Ex. F; Ex. G; Ex. H.
       Response: Disputed because the citations to the expert Taylor Deposition at 29-33,
       declarations do not support the statement. In addition, 47-48.
       Dr. Taylor, when questioned about the cited
       statements during her deposition, was unable to
       support these statements.
       Defendants also dispute the statement as whole, as the
       experts cited did not make reference to a “class” of
       persons, either for purposes of any purported class
       action status or for purposes of attempting to define
       transgender persons as a “suspect class.” To the
       extent Plaintiffs or their experts attempt to draw any
       such legal conclusion, the statement is improper and
       should be stricken. F.R.C. Int’l v. United States, 278
       F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
       Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
       650 F. 2d 118, 121 (6th Cir. 1981).
       Finally, Defendants object to the Plaintiffs’ use of
       Exhibits D, F, G, and H to the Gonzalez-Pagan
       Declaration to support the statement, as these
       documents are hearsay and not capable of being
       presented in a form admissible in evidence.
       Plaintiffs’ Reply: The statement is supported by the record evidence. See Ettner
       Decl. ¶ 44 (“An abundance of research establishes that transgender people suffer from
       stigma and discrimination.”); Taylor Decl. ¶ 51 (“For example, according to a 2015
       study, approximately one-third of individuals who have shown identification
       documents with a name or gender that did not match their gender presentation
       reported negative experiences, such as being harassed, denied services, and/or
       attacked. More specifically, as a result of showing an identification document with a
       name or gender that did not match their gender presentation, 25% of people were
       verbally harassed, 16% were denied services or benefits, 9% were asked to leave a
       location or establishment, and 2% were assaulted or attacked.”).
       Moreover, Exhibits D and F to the Declaration of Omar Gonzalez-Pagan are
       reputable studies cited in the bibliography to Dr. Taylor’s declaration. See Ex. B. to
       Taylor Decl. (citations 32 and 41). Indeed, Dr. Taylor testifies about the results of
       Exhibit F in paragraph 51 of her declaration. Multiple federal district courts have
       cited to Exhibit F for the proposition that transgender people have experienced a
       history of discrimination, harassment, and violence. See, e.g., Crowder v. Diaz, No.
       2:17-CV-1657-TLN-DMC, 2019 WL 3892300, at *13 (E.D. Cal. Aug. 19, 2019),
       report and recommendation adopted, No. 217CV01657TLNDMC, 2019 WL
       5566433 (E.D. Cal. Oct. 29, 2019); F.V. v. Barron, 286 F. Supp. 3d 1131, 1137 (D.
       Idaho 2018); M.A.B. v. Bd. of Educ. of Talbot Cty., 286 F. Supp. 3d 704, 720 (D. Md.
       2018).

                                            16
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 16 of 60 PageID #: 2463
        Furthermore, the proffered statement is not necessarily governed by the standards of
        admissibility under the Federal Rules of Evidence because it can be considered a
        legislative fact, rather than an adjudicative fact. “Adjudicative facts are simply the
        facts of the particular case. Legislative facts, on the other hand, are those which have
        relevance to legal reasoning and the lawmaking process, whether in the formulation
        of a legal principle or ruling by a judge or court or in the enactment of a legislative
        body.” In re Madeline Marie Nursing Homes, 694 F.2d 433, 446 (6th Cir. 1982)
        (emphasis added); see also Dayco Corp. v. F.T.C., 362 F.2d 180, 186 (6th Cir. 1966).
        Thus, the court may consider the reliability of Exhibits D, E, F, and G to the
        Declaration of Omar Gonzalez-Pagan in its consideration of this matter. Cf. Grutter
        v. Bollinger, 539 U.S. 306, 330 (2003) (citing social science research); Atkins v.
        Virginia, 536 U.S. 304, 316 n.21 (2002) (citing survey research); Brown v. Bd. of Ed.
        of Topeka, Shawnee Cty., Kan., 347 U.S. 483, 494 n.11 (1954) (citing psychological
        studies).
27.                                                                 Ettner Decl. ¶¶ 22, 29;
        Transgender people, as a class, have a defining
                                                                    Taylor Decl. ¶¶ 29, 40;
        characteristic that bears no relation to their ability to
                                                                    Gonzalez-Pagan Decl., Ex. I
        perform or contribute to society.
                                                                    at 4.
        Response: Disputed because the material cited does
        not support this statement. Defendants also dispute
        the statement as whole, as the experts cited did not
        make reference to a “class” of persons, either for
        purposes of any purported class action status or for
        purposes of attempting to define transgender persons
        as a “suspect class.” To the extent Plaintiffs or their
        experts attempt to draw any such legal conclusion, the
        statement is improper and should be stricken. F.R.C.
        Int’l. v. United States, 278 F. 3d 641,643-44 (6th Cir.
        2002) (quoting A.L. Pickens Co., Inc. v. Youngstown
        Sheet & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
        Finally, Defendants object to Plaintiffs’ use of Exhibit
        I to the Gonzalez-Pagan Declaration to support the
        statement, as the document is hearsay and not capable
        of being presented in a form that would be admissible
        in evidence. Defendants also object because the
        document cited does not support the statement.
        Plaintiffs’ Reply: The statement is supported by the record evidence. See Ettner
        Decl. ¶ 22 (“The only difference between transgender people and cisgender people is
        that the latter have gender identities that are consistent with their birth-assigned sex
        whereas the former do not.”); Taylor Decl. ¶ 40 (“Transgender people undergoing
        treatment for their gender dysphoria can live long, happy, productive and meaningful
        lives.”).
        Moreover, the proffered statement is not necessarily governed by the standards of
        admissibility under the Federal Rules of Evidence because it can be considered a

                                               17
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 17 of 60 PageID #: 2464
             legislative fact, rather than an adjudicative fact. “Adjudicative facts are simply the
             facts of the particular case. Legislative facts, on the other hand, are those which have
             relevance to legal reasoning and the lawmaking process, whether in the formulation
             of a legal principle or ruling by a judge or court or in the enactment of a legislative
             body.” In re Madeline Marie Nursing Homes, 694 F.2d 433, 446 (6th Cir. 1982)
             (emphasis added); see also Dayco Corp. v. F.T.C., 362 F.2d 180, 186 (6th Cir. 1966).
             Thus, the court may consider the reliability of Exhibit I to the Declaration of Omar
             Gonzalez-Pagan in its consideration of this matter.
28.          Transgender people, as a class, have relatively little    See, e.g., Gonzalez-Pagan
             political power.                                          Decl., Ex. K.
             Response: Defendants object to Plaintiffs’ use of
             Exhibit K to the Gonzalez-Pagan Declaration to
             support the statement, as the document is hearsay and
             not capable of being presented in a form admissible in
             evidence. Defendants also object because the
             document cited does not support the statement. It
             discusses proposed legislation from 2017, some of
             which did not pass or was predicted to fail.
             Defendants also dispute the statement as whole, as the
             experts cited did not make reference to a “class” of
             persons, either for purposes of any purported class
             action status or for purposes of attempting to define
             transgender persons as a “suspect class.” To the
             extent Plaintiffs or their experts attempt to draw any
             such legal conclusion, the statement is improper and
             should be stricken. F.R.C. Int’l. v. United States, 278
             F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
             Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
             650 F. 2d 118, 121 (6th Cir. 1981).
             Plaintiffs’ Reply: The proffered statement is not necessarily governed by the
             standards of admissibility under the Federal Rules of Evidence because it can be
             considered a legislative fact, rather than an adjudicative fact. “Adjudicative facts are
             simply the facts of the particular case. Legislative facts, on the other hand, are those
             which have relevance to legal reasoning and the lawmaking process, whether in the
             formulation of a legal principle or ruling by a judge or court or in the enactment of a
             legislative body.” In re Madeline Marie Nursing Homes, 694 F.2d 433, 446 (6th Cir.
             1982) (emphasis added); see also Dayco Corp. v. F.T.C., 362 F.2d 180, 186 (6th Cir.
             1966). Thus, the court may consider the reliability of Exhibit K to the Declaration of
             Omar Gonzalez-Pagan in its consideration of this matter.

      III.    PLAINTIFFS
29.          Plaintiffs are four transgender persons who wish to       Declaration of Kayla Gore
             amend their Tennessee birth certificates to accurately    (“Gore Decl.”) ¶¶ 5, 23;
             reflect their gender identity. Declaration of Kayla       Declaration of Jaime Combs

                                                   18
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 18 of 60 PageID #: 2465
        Gore (“Gore Decl.”) ¶¶ 5, 23; Declaration of Jaime         (“Combs Decl.”) ¶¶ 6, 22;
        Combs (“Combs Decl.”) ¶¶ 6, 22; Declaration of L.G.        Declaration of L.G. ¶¶ 7, 25;
        (“L.G. Decl.”) ¶¶ 7, 25; Declaration of K.N. (“K.N.        Declaration of K.N. ¶¶ 5, 22.
        Decl.”) ¶¶ 5, 22.
        Response: Undisputed for purposes of this motion.
        Plaintiff Kayla Gore
30.     Plaintiff Kayla Gore is a 34-year-old woman who was        Gore Decl. ¶¶ 2, 4.
        born and currently resides in Memphis, Tennessee.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 9:18-24 (identifying place of birth and current address); see also
        id. at 72:14-16.
31.     At birth, Ms. Gore was incorrectly designated “male”       Gore Decl. ¶¶ 4, 5.
        on her birth certificate, even though she is, in fact, a
        woman.
        Response: Disputed. The materials cited do not
        support the statement that Plaintiff was incorrectly
        identified as “male” at the time her birth certificate
        was completed.

        Plaintiffs’ Reply: The statement is supported by the record evidence. See Gore Decl.
        ¶ 4 (“I am a woman.)”; id. ¶ 5 (“I am also transgender. I was designated ‘male’ on my
        birth certificate, even though I am, in fact, a woman”); see also Gore Tr. 29:20-31:7
        (describing the gender marker (i.e. sex designation) on her birth certificate as a
        “mistake” and attributing the incorrect designation to the fact that, at the time of birth,
        “[t]hey didn’t look at my gender identity, they only looked at the physical appearance
        of my body at the time of my birth”).
        Defendants’ contention that Ms. Gore was correctly identified as “male” at the time of
        her birth assumes that the observation of a person’s external genitalia is an accurate
        proxy for a person’s sex. It is not. Defendants have proffered no evidence to dispute
        Dr. Ettner’s and Dr. Taylor’s testimony that external genitalia alone—the critical
        criterion for assigning sex at birth—is not an accurate proxy for a person’s sex, that the
        primary determinant of a person’s sex is the person’s gender identity, and that a
        transgender woman’s sex—as determined by her gender identity—is female (even
        though she was assigned the sex of male at birth). See Pls.’ Reply in support of
        Statements of Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
32.     Ms. Gore is transgender.                                   Gore Decl. ¶ 5.
        Response: Undisputed.




                                              19
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 19 of 60 PageID #: 2466
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 15:1-5.
33.     Ms. Gore has undergone medical treatment for gender      Gore Decl. ¶ 10.
        dysphoria.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 26:18-23 (“…the beginning stages was the social transition,
        which was my gender expression outwardly. And then from there on, I went through
        the hormone replacement therapy and then I’ve had gender … confirming surgery.”).

34.     Ms. Gore’s gender identity and expression is female      Gore Decl. ¶¶ 6, 8, 9, 10.
        (she looks, dresses, and expresses herself as a
        woman).
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 25:5-9 (“I started experimenting with the more feminine
        expressions in the clothes that I wore, the shoes that I wore, the jewelry that I wore,
        just my outward appearance became to be more feminine presenting….”); see also id.
        at 26:17-23.

35.     Ms. Gore has aligned her body characteristics,           Gore Decl. ¶¶ 10, 11, 12.
        appearance, and lived experience with her female
        gender identity.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Plaintiffs’ Reply in support of Statements of Fact 33 and 34.

36.     Ms. Gore has changed her name and corrected the          Gore Decl. ¶¶ 11, 12.
        gender marker on her state identification card and
        Social Security records.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 26:24-27:7 (testifying that she has corrected her name and gender
        marker on her Tennessee state identification, Tennessee voter registration card, and
        Social Security records).
37.     Because Tennessee’s Birth Certificate Policy makes it    Gore Decl. ¶ 15.
        impossible for Ms. Gore to correct the gender marker
        on her birth certificate, she considers it futile to
        correct her name on her birth certificate, as the
        document would still be incongruent with her other
        identification documents.


                                            20
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 20 of 60 PageID #: 2467
        Response: Disputed. Ms. Gore testified that she has
        applied to have her name changed on her birth
        certificate but has not received a response to that
        application.
        Plaintiffs’ Reply: Ms. Gore filed an amended declaration on April 13, 2020 clarifying
        that she had considered it futile to correct her name on her birth certification. See
        Am. Gore Decl. ¶ 15 (ECF No. 82-1). Additionally, Ms. Gore testified that she has
        submitted an application to change her name on her birth certificate but has not yet
        received a response to that request. See Gore Tr. 19:1-20:5.
        Plaintiffs therefore amend this statement as follows: “Because Tennessee’s Birth
        Certificate Policy makes it impossible for Ms. Gore to correct the gender marker on
        her birth certificate, she had thus considered it futile to correct her name on her birth
        certificate, as the document would still be incongruent with her other identification
        documents.”
        Because the statement, as amended, is supported by the record evidence, Defendants’
        partial dispute is moot.
        Additional evidence is found in the deposition testimony of Kayla Gore. See Gore
        Tr. 29:20-23 (“[The Tennessee birth certificate policy] doesn’t allow for me to
        change my gender marker or anyone for that matter if there was a mistake when it
        was -- when the document was created at the time of my birth.”). The statement that
        Tennessee’s Birth Certificate Policy makes it impossible for Ms. Gore to correct the
        gender marker on her birth certificate is also supported by the deposition testimony of
        Edward Gray Bishop, Tennessee’s State Registrar. See Bishop Tr. 67:16-25 (“Q: If a
        person who was designated ‘male’ at birth, but identifies as female, were to come to
        the Office of Vital Records to request that their birth certificate be corrected to reflect
        their female gender identity, would they be able to do that? . . . A: Per the statute, no.
        Q: And to which statute do you refer? A. Sixty-eight [of the Vital Records Act].”).
38.     Ms. Gore wishes to correct the gender marker on her         Gore Decl. ¶ 23.
        birth certificate to accurately reflect her identity as a
        woman, as determined by her gender identity.
        Response: Defendants dispute that Ms. Gore could
        “correct” her birth certificate since it was not
        incorrect as created. For purposes of this motion, it is
        not disputed that Ms. Gore wishes to change the sex
        field on her birth certificate.

        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See, e.g., Gore Tr. 18:19-22 (testifying that she wishes to correct her
        Tennessee birth certificate to refer to her sex as female); id. at 29:20-23 (describing
        gender marker on her birth certificate as a “mistake”).

        Defendants’ partial dispute is not rooted in any record evidence. Defendants’
        contention that Ms. Gore’s sex was correctly identified as “male” at the time of her
        birth assumes that the observation of a person’s external genitalia is an accurate proxy

                                               21
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 21 of 60 PageID #: 2468
        for a person’s sex. It is not. Defendants have proffered no evidence to dispute Dr.
        Ettner’s and Dr. Taylor’s testimony that external genitalia alone—the critical criterion
        for assigning sex at birth—is not an accurate proxy for a person’s sex, that the
        primary determinant of a person’s sex is the person’s gender identity, and that a
        transgender woman’s sex—as determined by her gender identity—is female (even
        though she was assigned the sex of male at birth). See Plaintiffs’ Reply in support of
        Statements of Facts 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
39.     Ms. Gore’s birth certificate does not reflect her true     Gore Decl. ¶¶ 14, 15.
        identity, is incongruent with her female identity and
        expression, and conflicts with her other identification
        documents.
        Response: Disputed to the extent that “true identity”
        is used to mean “gender identity.” The statement is
        otherwise undisputed for purposes of this motion.

        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Kayla
        Gore. See Gore Tr. 26:24-27:7 (testifying that she has corrected her name and gender
        marker to be consistent with her female gender identity on all identity documents
        except her birth certificate); id. at 29:20-23 (explaining that she cannot change her
        gender marker on her birth certificate). Cf. Ettner Tr. 23:21-22 (“‘True sex,’ I have
        used to refer to a person’s affirmed gender identity.”).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants admit
        that Ms. Gore’s gender identity is female. See Defs.’ Response to Statement of Fact
        No. 34. Moreover, Defendants have proffered no evidence to dispute Dr. Ettner’s and
        Dr. Taylor’s testimony that gender identity is a person’s core internal sense of their
        own gender and the primary factor in determining a person’s sex. See Pls.’ Reply in
        support of Statement of Fact No. 2.
        Plaintiff Jaime Combs
40.     Plaintiff Jaime Combs is a 51-year old woman who           Combs Decl. ¶¶ 3, 5.
        was born in Elizabethton, Tennessee and currently
        resides in Nashville, Tennessee.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 8:20-22, 9:7-10 (identifying Ms. Comb’s place of birth, date
        of birth, and current address).
41.     At birth, Ms. Combs was incorrectly designated             Combs Decl. ¶¶ 5, 6.
        “male” on her birth certificate, even though she is, in
        fact, a woman.




                                              22
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 22 of 60 PageID #: 2469
        Response: Disputed. The materials cited do not support
        the statement that Plaintiff was incorrectly identified as
        “male” at the time her birth certificate was completed.
        Plaintiffs’ Reply: The statement is supported by the record evidence. See Combs
        Decl. ¶ 5 (“I am a woman.)”; id. ¶ 6 (“I was designated ‘male’ on my birth certificate,
        even though I am, in fact, a woman.”); see also Combs Tr. 45:18-46:2 (“Q: Can you
        think of any reasons why you were assigned at birth as male? . . . A: …You know,
        this was 51 years ago, so I wasn’t able to be asked or contribute information. I will
        say, when I did have gender-affirming surgery, one of the first words that my surgeon
        told me was that ‘you did not form correctly.’”).
        Defendants’ contention that Ms. Combs was correctly identified as “male” at the time
        birth assumes that the observation of a person’s external genitalia is an accurate proxy
        for a person’s sex. It is not. Defendants have proffered no evidence to dispute Dr.
        Ettner’s and Dr. Taylor’s testimony that external genitalia alone—the critical criterion
        for assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex—as determined by her gender identity—is female (even though she was
        assigned the sex of male at birth). See Plaintiffs’ Reply in support of Statements of
        Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
42.     Ms. Combs is transgender.                                    Combs Decl. ¶ 6.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 26:1-11 (explaining that she met her wife at a support group
        for women who are transgender); id. at 30:15-19 (“There are people who know I am a
        woman who is transgender.”).
43.     Ms. Combs’s gender identity is female (she looks,            Combs Decl. ¶¶ 5, 6, 7, 8,
        dresses, and expresses herself as a woman).                  10.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 30:15-19.
44.     Ms. Combs has aligned her body characteristics,              Combs Decl. ¶¶ 9-11.
        appearance, and lived experience with her female
        gender identity.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 30:23-25, 31:2-19, 45:21-26:2 (discussing having undergone
        gender-affirming surgery).




                                              23
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 23 of 60 PageID #: 2470
45.     Ms. Combs has changed her name and corrected the             Combs Decl. ¶¶ 9, 11.
        gender marker on her driver’s license, Social Security
        records, and passport.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 31:21-36:15 (describing process by which she changed her
        name and corrected the gender marker on her drivers’ license, Social Security records,
        and passport).
46.     Because Tennessee’s Birth Certificate Policy makes it        Combs Decl. ¶ 13.
        impossible for Ms. Combs to correct the gender
        marker on her birth certificate, Ms. Combs’ birth
        certificate is incongruent with her other identification
        documents.
        Response: For purposes of this motion, it is undisputed
        that Tennessee law does not permit Ms. Combs to
        change the sex which was recorded on her birth
        certificate at the time of her birth.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 42:18-43:6 (describing her birth certificate as “not reflective
        of me” and “being inaccurate to whom I am”); id. at 31:21-36:15 (describing process
        by which she changed her name and corrected the gender marker on her driver’s
        license, passport, and Social Security so that they are “congruent” with her gender).
        The statement that Tennessee’s Birth Certificate Policy makes it impossible for Ms.
        Combs to correct the gender marker on her birth certificate is also supported by the
        deposition testimony of Edward Gray Bishop, Tennessee’s State Registrar. See
        Bishop Tr. 67:16-25 (“Q: If a person who was designated ‘male’ at birth, but
        identifies as female, were to come to the Office of Vital Records to request that their
        birth certificate be corrected to reflect their female gender identity, would they be
        able to do that? . . . A: Per the statute, no. Q: And to which statute do you refer? A.
        Sixty-eight [of the Vital Records Act].”).
        Defendants’ partial implied dispute that Tennessee law does not make it impossible
        for Ms. Combs to correct the gender marker on her birth certificate is not rooted in
        any record evidence. See Plaintiffs’ Reply in support of Statements of Fact 2, 6
        through 8, 41. Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered
        statement.
47.     Ms. Combs wishes to correct the gender marker on            Combs Decl. ¶ 22.
        her birth certificate to accurately reflect her identity as
        a woman, as determined by her gender identity.
        Response: Defendants dispute that Ms. Combs could
        “correct” her birth certificate since it was not incorrect
        as created. For purposes of this motion, it is not



                                              24
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 24 of 60 PageID #: 2471
        disputed that Ms. Combs wishes to change the sex field
        on her birth certificate.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 34:12-36:5 (discussing the importance of protecting her
        “identity information” by obtaining identity documents congruent with her gender); id.
        at 47:1-5 (testifying that the “reality of discrimination to people that have inconsistent
        documentation on who they are . . . is a very real possibility for me”).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants’
        contention that Ms. Combs was correctly identified as “male” at the time of her birth
        assumes that the observation of a person’s external genitalia is an accurate proxy for a
        person’s sex. It is not. Defendants have proffered no evidence to dispute Dr. Ettner’s
        and Dr. Taylor’s testimony that external genitalia alone—the critical criterion for
        assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex—as determined by her gender identity—is female (even though she was
        assigned the sex of male at birth). See Plaintiffs’ Reply in support of Statements of
        Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
48.     Ms. Combs’s birth certificate does not reflect her true Combs Decl. ¶¶ 13, 14, 20,
        identity, is incongruent with her female identity and 21.
        expression, and conflicts with her other identification
        documents.
        Response: Disputed to the extent that “true identity” is
        used to mean “gender identity.” The statement is
        otherwise undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Jaime
        Combs. See Combs Tr. 18:22-25 (“[M]y birth certificate says that I am male.”); id. at
        30:18-19 (“I am a woman who is transgender.”); id. at 42:18-43:6 (“I do feel that way
        because it is painful and difficult for me to have documentation that is not reflective
        of me. Because of my past history and experiences with birth certificate -- and the
        birth certificate being inaccurate to who I am, it has been a source that could be used
        against me. I have seen -- I feel like because of this paper, in the past, I’ve had to tell
        my story in situations I did not want to. An example would be when I was in a bank
        and they required this documentation that was no longer congruent with who I was or
        other information that I had, and I felt it necessary to explain why it didn’t match.”)
        (emphasis added); see also Pls.’ Reply in support of Statement of Fact No. 46 (citing
        record evidence concerning conflict between Ms. Combs birth certificate and other
        identification documents).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants admit
        that Ms. Comb’s gender identity is female. See Defs.’ Response to Statement of Fact
        No. 43. Moreover, Defendants have proffered no evidence to dispute Dr. Ettner’s and
        Dr. Taylor’s testimony that gender identity is a person’s core internal sense of their


                                              25
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 25 of 60 PageID #: 2472
        own gender and the primary factor in determining a person’s sex. See Pls.’ Reply in
        support of Statement of Fact No. 2.
        Plaintiff L.G.
49.     Plaintiff L.G. is a 31-year-old woman who was born           L.G. Decl. ¶¶ 2, 6.
        in Tennessee and currently resides in Kentucky.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 9:21-22 (identifying current address); id. at 10:22-25 (identifying place
        of birth and current residence).
50.     At birth, L.G. was incorrectly designated “male” on          L.G. Decl. ¶ 7.
        her birth certificate, even though she is, in fact, a
        woman.
        Response: Disputed. The materials cited do not support
        the statement that Plaintiff was incorrectly identified as
        “male” at the time her birth certificate was completed.
        Plaintiffs’ Reply: The statement is supported by the record evidence. See L.G. Decl.
        ¶ 7 (“I was designated ‘male’ on my birth certificate, even though I am, in fact, a
        woman”); L.G. Tr. 23:21-22 (“I identify as a woman in all aspects of my life.”); id. at
        30:16-22 (“I had been grappling with my identity and was coming to the realization
        that I was a trans woman. I had never identified with being a male. And I had always
        thought that I was female. And I did not have the language or terminology to fully
        understand or articulate my identity until high school, when I understood that I was a
        trans woman.”); id. at 38:2-6 (Q: Why do you think that the gender marker is
        incorrect? . . . A: “It says male, and I’m not male. I’m female”); id. at 49:10-13 (“I
        sent m[y] birth certificate and a letter explaining that it was incorrect and that I
        couldn’t get it changed; that I tried, and it hadn’t been changed.”) (emphasis added).
        Defendants’ contention that L.G. was correctly identified as “male” at birth assumes
        that the observation of a person’s external genitalia is an accurate proxy for a
        person’s sex. It is not. Defendants have proffered no evidence to dispute Dr. Ettner’s
        and Dr. Taylor’s testimony that external genitalia alone—the critical criterion for
        assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex is female (even though she was assigned the sex of male at birth). See
        Pls.’ Reply in support of Statements of Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
51.     L.G. is transgender.                                         L.G. Decl. ¶ 7.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See, e.g., L.G. Tr. 26:8 (“My mother knows that I’m a trans woman.”); id. at 29:3-10
        (testifying to having come out as a trans woman to her mother in 2004).


                                              26
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 26 of 60 PageID #: 2473
52.     L.G.’s gender identity is female (she looks, dresses,      L.G. Decl. ¶¶ 6, 10-12.
        and expresses herself as a woman).
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 23:21-22 (“I identify as a woman in all aspects of my life.”).
53.     L.G. has been diagnosed with and undergone medical         L.G. Decl. ¶ 11.
        treatment for gender dysphoria.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 33:4-7 (“When I finally decided to be who I was and to be -- to live into
        that fully and to be okay and accept that, I also began seeking and found medical
        treatment in my area.”); id. at 34:10-14 (“And I told [my mother] . . . that I had
        received proper medical care and that my dysphoria was manageable.”); id. at 51:2-
        25 (testifying to having undergone gender-confirming surgery).
54.     L.G. has aligned her body characteristics, appearance,     L.G. Decl. ¶¶ 10, 11, 12, 14,
        and lived experience with her female gender identity.      16.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is cited in Plaintiffs’ Reply in Support of
        Statement of Fact 53.
55.     L.G. has changed her name and corrected her gender         L.G. Decl. ¶¶ 14, 16.
        marker on her driver’s license and Social Security
        records.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 39:18-52:11 (describing process of changing her name and correcting
        her gender marker on her driver’s license and Society Security records).
56.     L.G. has changed the name on her birth certificate but L.G. Decl. ¶¶ 16, 17.
        has been prevented from correcting the gender marker
        on her birth certificate by Tennessee’s Birth
        Certificate Policy.
        Response: It is undisputed for purposed of this motion
        that L.G. has changed the name on her birth certificate,
        and that Tennessee law does not permit her to change
        the sex recorded at the time of birth on her birth
        certificate.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 49:10-13 (“I sent my birth certificate and a letter explaining that it was
        incorrect and that I couldn’t get it changed; that I tried, and it hadn’t been changed.”)
        (emphasis added); id. at 54:3-55:20 (testifying that her name on her birth certificate
        has been corrected and describing unsuccessful attempts to correct gender marker on

                                             27
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 27 of 60 PageID #: 2474
        her birth certificate). The statement that Tennessee’s Birth Certificate Policy makes it
        impossible for L.G. to correct the gender marker on her birth certificate is also
        supported by the deposition testimony of Edward Gray Bishop, Tennessee’s State
        Registrar. See Bishop Tr. 67:16-25 (“Q: If a person who was designated ‘male’ at
        birth, but identifies as female, were to come to the Office of Vital Records to request
        that their birth certificate be corrected to reflect their female gender identity, would
        they be able to do that? . . . A: Per the statute, no. Q: And to which statute do you
        refer? A. Sixty-eight [of the Vital Records Act].”).
        Defendants’ partial implied dispute that Tennessee law does not make it impossible
        for L.G. to correct the sex designation on her birth certificate is not rooted in any
        record evidence. See Plaintiffs’ Reply in support of Statements of Fact 2, 6 through
        8, 41.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
57.     L.G. wishes to change the gender marker on her birth         L.G. Decl. ¶ 25.
        certificate to accurately reflect her identity as a
        woman, as determined by her gender identity.
        Response: Defendants dispute that L.G. could
        “correct” her birth certificate since it was not incorrect
        as created. For purposes of this motion, it is not
        disputed that L.G. wishes to change the sex field on her
        birth certificate.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 37:21-24 (“[T]he gender marker on my birth certificate is incorrect. And
        I’ve tried to correct that several times, and the State of Tennessee has not corrected
        it.”); id. at 38:5-6 (testifying that the gender marker on her birth certificate is
        incorrect because “[i]t says male, and I’m not male. I’m female”); id. at 54:3-55:20
        (describing unsuccessful efforts to change her gender marker on her Tennessee birth
        certificate).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants’
        contention that L.G. was correctly identified as “male” at the time of her birth
        assumes that the observation of a person’s external genitalia is an accurate proxy for a
        person’s sex. It is not. Defendants have proffered no evidence to dispute Dr. Ettner’s
        and Dr. Taylor’s testimony that external genitalia alone—the critical criterion for
        assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex—as determined by her gender identity—is female (even though she was
        assigned the sex of male at birth). See Plaintiffs’ Reply in support of Statements of
        Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
58.     L.G.’s birth certificate does not reflect her true           L.G. Decl. ¶¶ 17, 18, 23, 24.
        identity, is incongruent with her female identity and



                                              28
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 28 of 60 PageID #: 2475
        expression, and conflicts with her other identification
        documents.
        Response: Disputed to the extent that “true identity” is
        used to mean “gender identity.” The statement is
        otherwise undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of L.G.
        See L.G. Tr. 52:3-6 (“And she finally gave me my driver’s license, and it was finally
        right. It finally said female. And everything has been corrected, except for my birth
        certificate.”); see also Pls.’ Reply in Support of Statement of Fact No. 57.
        Defendants’ partial dispute is not rooted in any record evidence. Defendants admit
        that L.G.’s gender identity is female. See Defs.’ Response to Statement of Fact No.
        52. Moreover, Defendants have proffered no evidence to dispute Dr. Ettner’s and Dr.
        Taylor’s testimony that gender identity is a person’s core internal sense of their own
        gender and the primary factor in determining a person’s sex. See Pls.’ Reply in
        support of Statement of Fact No. 2.
59.     L.G.’s transgender status is not publicly known,           L.G. Decl. ¶ 13.
        including not being known by any of her current co-
        workers.
        Response: Disputed. L.G. testified that her mother, her
        siblings, and at least one former work colleague know
        that she is a transgender woman, as well as “some of
        my classmates and immediate cohorts, the professors
        and director of admissions” at the institution she
        currently attends.
        Plaintiffs’ Reply: The statement is supported by the record evidence.
        L.G. testified that she is presently “not ‘out’ as transgender at work” and that “[n]one
        of my co-workers know that I am transgender.” L.G. Decl. ¶ 13. Only a limited
        number of people in her family and immediate cohort know that she is transgender.
        See L.G. Tr. 26:14-27:7 (testifying that she came out to one former co-worker and
        declining to speculate on whether any other of her former co-workers know she is
        transgender); id. at 27:14-21 (testifying that she has disclosed her transgender identity
        to some classmates, immediate cohorts, professors, and the director of admissions).
        Defendants’ dispute is not rooted in any record evidence. L.G.’s testimony that she
        has disclosed her transgender status to certain people she knows does not controvert
        that her transgender status is “not publicly known.”
        Plaintiff K.N.
60.     Plaintiff K.N. is a 31-year-old woman who was born         K.N. Decl. ¶¶ 2, 4.
        in Tennessee and currently resides in California.
        Response: Undisputed.




                                             29
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 29 of 60 PageID #: 2476
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 9:24-10:1 (identifying current residence); id. at 13:7-10 (identifying
        place of birth).
61.     At birth. K.N. was incorrectly designated “male” on          K.N. Decl. ¶ 5.
        her birth certificate, even though she is, in fact, a
        woman.
        Response: Disputed. The materials cited do not support
        the statement that Plaintiff was incorrectly identified as
        “male” at the time her birth certificate was completed.
        Plaintiffs’ Reply: The statement is supported by the record evidence. See K.N. Decl.
        ¶ 5 (“I was designated ‘male’ on my birth certificate, even though I am, in fact, a
        woman”); see also K.N. Tr. 31:4-5 (“I had to present my birth certificate with my
        incorrect name and incorrect gender[.]”)
        Defendants’ contention that K.N. was correctly identified as “male” at birth assumes
        that the observation of a person’s external genitalia is an accurate proxy for a
        person’s sex. It is not. Defendants have proffered no evidence to dispute Dr. Ettner’s
        and Dr. Taylor’s testimony that external genitalia alone—the critical criterion for
        assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex is female (even though she was assigned the sex of male at birth). See
        Plaintiffs’ Reply in support of Statements of Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
62.     K.N. is transgender.                                         K.N. Decl. ¶ 5.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 16:23-25 (“I would say I never really felt any connection to the gender
        identity that I was assigned at birth.”); id. at 24:15-18 (“I eventually was coming to a
        point of accepting the difficulties of transition and to accepting myself as
        transgender[.]”).

63.     K.N. has been diagnosed with gender dysphoria.               K.N. Decl. ¶ 7.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 27:22-24 (identifying mental health provider who diagnosed K.N. with
        gender dysphoria); id. at 24:19-25:15 (discussing gender dysphoria diagnosis).

64.     K.N.’s gender identity is female (she looks, dresses,        K.N. Decl. ¶¶ 4-8.
        and expresses herself as a woman).
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 17:1-2 (“I began expressing in more effeminate ways…”); id. at 23:15-

                                              30
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 30 of 60 PageID #: 2477
        24:18 (discussing process of accepting her gender identity and transition; “I began
        personally expressing myself more at home in feminine ways.”).

65.     K.N. has aligned her body characteristics, appearance, K.N. Decl. ¶¶ 7-11.
        and lived experience with her female gender identity.
        Response: Undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 27:13-15 (“I personally felt the greatest relief of symptoms in my life
        when I started HRT [hormone replacement therapy]. . . .”); id. at 24:10-11 (“I began
        personally expressing myself more at home in feminine ways.”); id. at 24:15-18 (“I
        eventually was coming to a point of accepting the difficulties of transition and to
        accepting myself as transgender….”).
66.     K.N. has changed her name and corrected the gender         K.N. Decl. ¶¶ 10, 11.
        marker on her driver’s license, Social Security
        records, and passport.
        Response: Undisputed.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 29:23-30:20 (discussing process of updating identity documents,
        including driver’s license, Social Security Records, and passport); see also id. at
        45:25-46:4 (“I’ve taken great efforts to change my -- any identifying information
        using my pre -- my full name, or what I sometimes refer to as dead name, everywhere
        I could find online or elsewhere.”).

67.     Because Tennessee’s Birth Certificate Policy makes it      K.N. Decl. ¶ 16.
        impossible for K.N. to correct the gender marker on
        her birth certificate, K.N.’s birth certificate is
        incongruent with her other identification documents.
        Response: For purposes of this motion, it is undisputed
        that Tennessee law does not permit K.N to change the
        sex which was recorded on her birth certificate at the
        time of her birth.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 31:4-7 (“I had to present my birth certificate with my incorrect name
        and incorrect gender, and I had to explain myself and I had to explain Tennessee’s
        policy around this.”); id. at 35:5-6 (explaining that her Tennessee birth certificate
        “was unable to be updated”). The statement that Tennessee’s Birth Certificate Policy
        makes it impossible for Ms. Combs to correct the gender marker on her birth
        certificate is also supported by the deposition testimony of Edward Gray Bishop,
        Tennessee’s State Registrar. See Bishop Tr. 67:16-25 (“Q: If a person who was
        designated ‘male’ at birth, but identifies as female, were to come to the Office of
        Vital Records to request that their birth certificate be corrected to reflect their female
        gender identity, would they be able to do that? . . . A: Per the statute, no. Q: And to
        which statute do you refer? A. Sixty-eight [of the Vital Records Act].”).

                                              31
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 31 of 60 PageID #: 2478
        Defendants’ partial implied dispute that Tennessee law makes it impossible for K.N.
        to correct the gender marker on her birth certificate is not supported by any record
        evidence. See Plaintiffs’ Reply in support of Statements of Fact 2, 6 through 8, 61.
68.     K.N. wishes to correct the gender marker on her birth        K.N. Decl. ¶ 22.
        certificate to accurately reflect her identity as a
        woman, as determined by her gender identity.
        Response: Defendants dispute that K.N. could
        “correct” her birth certificate since it was not incorrect
        as created. For purposes of this motion, it is not
        disputed that K.N. wishes to change the sex field on her
        birth certificate.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See, e.g., K.N. Tr. 46:24-25 (…“I want to update my own birth certificate…”).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants’
        contention that K.N.’s sex was correctly identified as “male” at the time of her birth
        assumes that the observation of a person’s external genitalia is an accurate proxy for a
        person’s sex. It is not. Defendants have proffered no evidence to dispute Dr. Ettner’s
        and Dr. Taylor’s testimony that external genitalia alone—the critical criterion for
        assigning sex at birth—is not an accurate proxy for a person’s sex, that the primary
        determinant of a person’s sex is the person’s gender identity, and that a transgender
        woman’s sex is female (even though she was assigned the sex of male at birth). See
        Plaintiffs’ Reply in support of Statements of Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
69.     K.N.’s birth certificate does not reflect her true           K.N. Decl. ¶¶ 16, 18, 21.
        identity, is incongruent with her female identity and
        expression, and conflicts with her other identification
        documents.
        Response: Disputed to the extent that “true identity”
        is used to mean “gender identity.” The statement is
        otherwise undisputed for purposes of this motion.
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of K.N.
        See K.N. Tr. 31:4-7 (“I had to present my birth certificate with my incorrect name
        and incorrect gender, and I had to explain myself and I had to explain Tennessee’s
        policy around this.”); id. at 33:6-12 (“I remember in the passport office, the agent
        questioned my birth certificate. He pointed out that [. . .] the gender did not match
        my identification documents, and he was asking why this document I needed to prove
        my identity did not match my name. And at that point, I had to explain Tennessee’s
        policy.”).
        Defendants’ partial dispute is not rooted in any record evidence. Defendants admit
        that K.N.’s gender identity is female. See Defs.’ Response to Statement of Fact No.
        64. Moreover, Defendants have proffered no evidence to dispute Dr. Ettner’s and Dr.
        Taylor’s testimony that gender identity is a person’s core internal sense of their own

                                              32
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 32 of 60 PageID #: 2479
            gender and the primary factor in determining a person’s sex. See Pls.’ Reply in
            support of Statement of Fact No. 2.

      IV.    TENNESSEE’S BIRTH CERTIFICATE POLICY
70.         Tennessee birth certificates include, inter alia, the       See, e.g., Tenn. Code Ann. §
            given name and surnames of the newborn child, the           68-3-311(b)(2); see also
            date of birth, the names of the child’s parents, and the    Gonzalez-Pagan Decl., Ex. B
            sex of the child.                                           (RFA No. 21).
            Response: Defendants object as the cited materials do
            not support the statement. In addition, Defendants
            object because the requirements for Tennessee birth
            certificates are a function of state law. To the extent
            Plaintiffs attempt to state a legal conclusion, the
            statement is improper and should be stricken. F.R.C.
            Int’l. v. United States, 278 F. 3d 641,643-44 (6th Cir.
            2002) (quoting A.L. Pickens Co., Inc. v. Youngstown
            Sheet & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
            Plaintiffs’ Reply: The statement is supported by the cited materials and record
            evidence. See, e.g., Tenn. Code Ann. § 68-3-311(b)(2) (noting that Tennessee
            certificate of birth shows date of birth, place of birth, sex, date of filing, and name);
            Gonzalez-Pagan Dec. Ex. B (RFA No. 21) (“Tennessee statutes and regulations
            require an institution to obtain data on sex and to include that date in its filing of the
            birth certificate.” (citing Tenn. Code Ann. § 68-3-302(a)). Furthermore, Tennessee’s
            Handbook on Birth Registration and Fetal Death (Stillbirth) Reporting outlines the
            various items included on a Tennessee birth certificate. See generally Ex. 4 to Bishop
            Tr. As an official publication of the Tennessee Office of Vital Records, the
            Handbook is self-authenticating pursuant to Federal Rule of Evidence 902(5).
            Additional record evidence also supports the proffered statement. See, e.g., Exs. 5, 7,
            and 8 to Bishop Tr. (copies of Tennessee Department of Public Health Certificates of
            Live Birth); Lefler Tr. 48:24-49:8 (testifying that “sex recorded at birth” is one of the
            data elements collected in the Tennessee statistical birth system and that such
            information is extracted from a person’s certificate of live birth).
            Defendants’ objection that the statement is a legal conclusion rather than a fact is
            without merit and should be disregarded. Plaintiffs’ statement identifies the fields
            that appear on a standard Certificate of Live Birth issued by the Tennessee
            Department of Public Health and, as such, constitutes a factual statement. Defendants
            do not cite any evidence contradicting the statement.
71.                                                                     See Defs.’ Mem. Mot. to
            It is the practice of the State of Tennessee, for
                                                                        Dismiss (ECF No. 29) at 11-
            purposes of determining the sex designation on birth
                                                                        12 & n.6; cf. Gonzalez-
            certificates, to rely solely on the observations by third
                                                                        Pagan Decl., Ex. B (RFA
            parties about the external genitalia of newborns.
                                                                        No. 21).



                                                  33
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 33 of 60 PageID #: 2480
        Response: Defendants object because the materials
        cited do not support this statement.
        Plaintiffs’ Reply: The statement is supported by the cited materials. See Defs.’ Mem.
        Mot. to Dismiss (ECF No. 29) at 11-12 (“Requiring the state to allow Plaintiffs to
        amend their birth certificates to reflect their current gender identities—when there is
        no evidence that their biological sex, as determined by the appearance of external
        genitalia, was incorrectly recorded at the time of birth—would undermine the State’s
        legitimate interests in maintaining accurate records.”); id. at 12, n.6 (“Plaintiffs
        suggest that an accurate determination of sex must consider not only external
        genitalia but also ‘[o]ther sex related characteristics’ such as ‘a person’s
        chromosomal makeup or gender identity,’ but the criteria to be used to accurately
        determine a person’s biological sex for purposes of recording that information on a
        birth certificate is a matter of policy for the General Assembly and Department of
        Health.”); Gonzalez-Pagan Decl., Ex. B (RFA No. 21) (admitting that “the Tennessee
        Department of Health and Office of Vital Records do not undertake any independent
        assessment to determine an individual’s gender for purposes of creating and
        maintaining birth certificates.”).
        Additional record evidence also supports the proffered statement. For example,
        Defendants’ medical expert, Dr. Anthony Trabue, testified that “the sex
        characteristics that would be used in the delivery room to assign a sex to the infant”
        would be “the presence of a penis, or what appears to be a vagina.” Trabue Tr. 96:12-
        17 (emphasis added). Dr. Trabue has “delivered approximately 12,000 babies” over
        the course of his career in Tennessee. Trabue Decl. ¶ 18. Of course, as Dr. Trabue
        agreed, “a baby’s sex cannot be determined by observing the external genitals in one
        hundred percent of the cases.” Trabue Tr. 86:13-18; see also Statement of Fact No. 6
        and Pls.’ Reply in support thereof.
72.     In his official capacity as Governor of Tennessee,    See Tenn. Code Ann. § 68-1-
        Defendant William Byron Lee executes the laws of      102.
        the State, including The Vital Records Act of
        Tennessee (the “Vital Records Act”), and supervises
        the implementation and enforcement of the Vital
        Records Act. Governor Lee has the power to appoint
        the Commissioner of the Department of Health for the
        State of Tennessee, who serves at the pleasure of the
        governor.
        Response: Defendants object because the material
        cited does not support the statement in the first
        sentence above. In addition, the statement is not one of
        fact, but is a legal conclusion. Therefore, the statement
        is improper and should be stricken. F.R.C. Int’l. v.
        United States, 278 F. 3d 641,643-44 (6th Cir. 2002)
        (quoting A.L. Pickens Co., Inc. v. Youngstown Sheet &
        Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).



                                              34
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 34 of 60 PageID #: 2481
        Plaintiffs’ Reply: The statement is supported by the cited material. See Tenn. Code
        Ann. § 68-1-102(a) (“The department of health shall be under the charge and general
        supervision of the commissioner of health, who shall be appointed by the governor. . .
        .”). With respect to the first sentence, it cannot be reasonably disputed that the
        executive power of the state is vested in the Governor, who is charged with ensuring
        that the law is faithfully executed. Moreover, and in any event, a court may take
        judicial notice of federal and state constitutions and statutes. See, e.g., Tenn. R. Evid.
        202(a). The Tennessee Constitution provides that “[t]he supreme executive power of
        [the State of Tennessee is] vested in a governor” who “shall take care that the laws be
        faithfully executed.” Tenn. Const. Art. III, §§ 1, 10.
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement describes the content
        found in provisions of the Tennessee Annotated Code and the Tennessee Constitution
        and, as such, constitutes a factual statement. Defendants do not cite any evidence
        contradicting the statement. Therefore, the court should find that the statement is a
        material fact uncontroverted by Defendants.
73.     In her official capacity as Commissioner of the              See Tenn. Code Ann. §§ 68-
        Tennessee Department of Health, Defendant Lisa               3-104.
        Piercey supervises the activities of the Department
        and enforces Tennessee’s vital records laws,
        including the Vital Records Act.
        Response: Defendants object because the material
        cited does not support the statement except by
        reference to general supervisory authority. In
        addition, the statement is not one of fact, but is a legal
        conclusion. Therefore, the statement is improper and
        should be stricken. F.R.C. Int’l. v. United States, 278
        F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
        Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
        650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The statement is supported by the cited material. See, e.g., Tenn.
        Code Ann. § 68-3-104 (“The commissioner shall: (1) Appoint a state registrar of vital
        records. . . . (b) The state registrar: (1) Under the supervision of the commissioner, shall
        act as agent of the commissioner and: (A) shall have charge of the office of vital records
        and act as the custodian of all the certificates and records received by the state registrar
        and perform such other duties as the commissioner may prescribe; and (B) Shall be
        charged with the execution of this chapter [Vital Records Act of 1977] and of the
        regulations of the department throughout the state. . . .”).
        Additional evidence is found in the deposition testimony of Edward Gray Bishop,
        Tennessee’s State Registrar. See, e.g., Bishop Tr. 17:19-22 (stating that the
        “Commissioner of the Department of Health” appointed him as State Registrar); id. at
        16:2-9 (explaining that his responsibilities as State Registrar are “[t]o put on file any
        vital event in the state of Tennessee. To maintain those records for the time stated in
        the statute; and we also issue copies of these vital records”); id. at 37:1-6 (agreeing

                                               35
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 35 of 60 PageID #: 2482
        that, as “State Registrar and Director of the Office of Vital Records,” he is “tasked with
        enforcing laws and regulations pertaining to vital records in Tennessee”); id. at 80:15-
        22 (testifying that Department of Health has the authority to issue and change “rules
        with regards to the completion and maintenance of vital records”).
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement is based upon a
        provision of the Tennessee Annotated Code and facts testified to by Mr. Bishop and,
        as such, constitutes a factual statement. Defendants do not cite any evidence
        contradicting the statement. Therefore, the court should find that the statement is a
        material fact uncontroverted by Defendants.
74.     The Tennessee Department of Health, which includes         See Tenn. Code Ann. § 68-3-
        the Office of Vital Records, exercises responsibility      103.
        for the registration, issuance, correction, and changes
        to Tennessee birth certificates.
        Response: Defendants object because the material
        cited does not support the statement except by
        reference to general authority. In addition, the
        statement is not one of fact, but is a legal conclusion.
        Therefore, the statement is improper and should be
        stricken. F.R.C. Int’l. v. United States, 278 F. 3d
        641,643-44 (6th Cir. 2002) (quoting A.L. Pickens Co.,
        Inc. v. Youngstown Sheet & Tube Co., 650 F. 2d 118,
        121 (6th Cir. 1981).
        Plaintiffs’ Reply: The statement is supported by the citation. See, e.g., Tenn. Code
        Ann. § 68-3-103 (“The department shall: (1) Establish an office of vital records . . .
        (2) Make and amend, with the approval of the public health council, regulations
        necessary for the creation and efficient performance of an adequate system of vital
        records, and give instructions and prescribe forms for collecting, transcribing,
        compiling and preserving vital records[.]”); see also Plaintiffs’ Statements of Fact 75
        through 78 and record citations therein.
        Additional evidence is found in the deposition testimony of Edward Gray Bishop,
        Tennessee’s State Registrar. See, e.g., Bishop Tr. 16:2-9 (explaining that his
        responsibilities as State Registrar are “[t]o put on file any vital event in the state of
        Tennessee. To maintain those records for the time stated in the statute; and we also
        issue copies of these vital records”); id. at 81:13-83:6 and Ex. 13 thereto (Tennessee
        Office of Vital Records Website FAQs regarding amendments to birth, death,
        marriage, and divorce certificates).
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement is based upon a
        provision of the Tennessee Annotated Code and facts testified to by Mr. Bishop and,
        as such, constitutes a factual statement. Defendants do not cite any evidence
        contradicting the statement. Therefore, the court should find that the statement is a
        material fact uncontroverted by Defendants.


                                              36
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 36 of 60 PageID #: 2483
75.     Recognizing that the information in a birth certificate    See Tenn. Code Ann. § 68-3-
        may sometimes be inaccurate or need updating, the          203; Tenn. Comp. R. &
        Vital Records Act and the regulations promulgated          Regs. 1200-07-01-.10
        and enforced by Defendants permit the correction of
        errors on and updating of birth certificate records.
        Response: Defendants object because the statement is
        not one of fact but is a legal conclusion. Therefore,
        the statement is improper and should be stricken.
        F.R.C. Int’l. v. United States, 278 F. 3d 641,643-44
        (6th Cir. 2002) (quoting A.L. Pickens Co., Inc. v.
        Youngstown Sheet & Tube Co., 650 F. 2d 118, 121
        (6th Cir. 1981).
        Plaintiffs’ Reply: Defendants’ objection that the statement is a legal conclusion rather
        than a fact is without merit and should be disregarded. Plaintiffs’ statement is based
        on a provision of the Tennessee Annotated Code and related regulations and, as such,
        constitutes a factual statement. Defendants do not cite any evidence contradicting the
        statement. Therefore, the court should find that the statement is a material fact
        uncontroverted by Defendants.
76.     For example, in cases which a person has lawfully          Tenn. Comp. R. & Regs.
        changed their name, such person may present a duly         1200-07-01-.10
        authenticated copy of the court order changing their
        name and request an amended certificate of birth.
        Response: Defendants object because this statement
        does not accurately describe the law. Defendants also
        object because the statement is not one of fact but is a
        legal conclusion. Therefore, the statement is improper
        and should be stricken. F.R.C. Int’l. v. United States,
        278 F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
        Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
        650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The statement accurately describes the law. See Tenn. Comp. R. &
        Regs. 1200-07-01-.10(2)(a)(5) (“Any item on a certificate may be corrected by an
        order of a court of record with the exception of the date of filing, the signature of the
        certifier, and changing the date of birth to a date which is after the date of filing. A
        certified copy of the order must be submitted to the State Registrar.”); id. at 1200-07-
        01-.10(2)(a)(7) (“A legal change of name order from a court of competent jurisdiction
        is required to change the name as shown on the certificate, unless the registrant
        presents documentary evidence that the name was incorrectly recorded that time of
        registration of birth.”).
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement describes certain
        content contained in the official compilation of Rules and Regulations of the State of
        Tennessee and, as such, constitutes a factual statement. Defendants do not cite any


                                             37
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 37 of 60 PageID #: 2484
        evidence contradicting the statement. Therefore, the court should find that the
        statement is a material fact uncontroverted by Defendants.
77.     Similarly, following the adoption of a child, a new           Tenn. Comp. R. & Regs.
        birth certificate reflecting only the names of the            1200-07-01-.04
        adoptive parents and the new name of the adopted
        child must be substituted for the original registered
        birth certificate. The original registration certificate of
        the birth of the adoptee, decree of adoption, and other
        documents are kept under seal and can only be
        opened upon a court order or upon a directive from
        the Tennessee Department of Children’s Services.
        Response: Defendants object because this statement
        does not accurately describe the law. Defendants also
        object because the statement is not one of fact but is a
        legal conclusion. Therefore, the statement is improper
        and should be stricken. F.R.C. Int’l. v. United States,
        278 F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
        Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
        650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The statement accurately describes the law. See Tenn. Comp. R. &
        Regs. 1200-07-01-.04(10) (providing that a new certificate of birth following an
        adoption “shall be on a form prescribed by the State Registrar and shall include the
        following items necessary to complete the certificate: (a) the full name of the child . .
        . (c) the names and personal information of the parent(s)”); id. at Tenn. Comp. R. &
        Regs. 1200-07-01-.04(12) (“After preparation of a new certificate of birth . . . the
        certificate in the name at birth and/or the legal documents upon which the new
        certificate or report was prepared are to be placed in an envelope and sealed. Such
        sealed report may be opened by the State Registrar for the issuance of a copy of the
        certificate in the name at birth only upon order of a competent jurisdiction or upon
        receipt of a directive from the Tennessee Department of Children’s Services.”).
        Additional evidence is found in the deposition testimony of Edward Gray Bishop,
        Tennessee’s State Registrar. See Bishop Tr. 57:19-58:2 (agreeing that “[w]hen a child
        is adopted” “a new birth certificate [is] issued with the adoptive parents’ names on
        the birth certificate” and that “the original birth certificate” will be “kept under seal
        by the Office of Vital Records”); id. at 58:7-8 (“There are records that have been
        amended that have been put under seal.”).
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement describes certain
        content contained in the official compilation of Rules and Regulations of the State of
        Tennessee and, as such, constitutes a factual statement. Defendants do not cite any
        evidence contradicting the statement. Therefore, the court should find that the
        statement is a material fact uncontroverted by Defendants.




                                               38
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 38 of 60 PageID #: 2485
78.     Pursuant to Tenn. Comp. R. & Regs. 1200-07-01-.10,         See Tenn. Comp. R. & Regs.
        and as documented on the public website for the            1200-07-01-.10; Gonzalez-
        Office of Vital Records, the sex listed on a person’s      Pagan Decl., Ex. C at 3.
        birth certificate may be corrected if the change is
        substantiated by (1) a signed and notarized affidavit
        showing the full name, date of birth, the sex as it is
        shown on the certificate and the sex as it should be
        correctly listed, and (2) documentary evidence
        showing the correct sex of the individual.
        Response: For purposes of this motion, Defendants do
        not dispute that Exhibit C from the Gonzalez-Pagan
        Declaration is part of the public website for the Office
        of Vital Records. The remainder of this statement is
        not one of fact but is a legal conclusion. Therefore,
        the statement is improper and should be stricken.
        F.R.C. Int’l. v. United States, 278 F. 3d 641,643-44
        (6th Cir. 2002) (quoting A.L. Pickens Co., Inc. v.
        Youngstown Sheet & Tube Co., 650 F. 2d 118, 121
        (6th Cir. 1981).
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Edward
        Gray Bishop, Tennessee’s State Registrar. See Bishop Tr. 83:3-6 (“Q: So it is
        possible for a person to correct the sex on their birth certificate even after their first
        year of birth? A: If a mistake was made.”); see also Ex. 13 to Bishop Tr.
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement describes certain
        content contained in the official compilation of Rules and Regulations of the State of
        Tennessee and the public website for the Office of Vital Records. Defendants do not
        object that the statement is inaccurate and they do no cite any evidence contradicting
        the statement. Therefore, the court should find that the statement is a material fact
        uncontroverted by Defendants.
79.     The original bills for the Vital Records Act of 1977       Gonzalez-Pagan Decl., Ex.
        (House Bill 425 and Senate Bill 162) expressly             L, Ex. M.
        authorized the amendment of the sex designation on
        Tennessee-issued birth certificates following “sex
        change surgery.”
        Response: Undisputed for purposes of this motion.
80.     The bills for the Vital Records Act of 1977 (House         Gonzalez-Pagan Decl., Ex. N
        Bill 425 and Senate Bill 162) were amended on the          at 6-7, Ex. O at 5, Ex. M.
        floor of the legislature to expressly prohibit
        amendments to the sex designation on Tennessee-
        issued birth certificates in response to “controversy”
        at the time.
        Response: Undisputed for purposes of this motion.

                                              39
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 39 of 60 PageID #: 2486
81.     As a result, the Vital Records Act provides, in part,      Tenn. Code Ann. § 68-3-
        that “[t]he sex of an individual shall not be changed      203(d).
        on the original certificate of birth as a result of sex
        change surgery.”
        Response: Defendants object because the statement is
        not one of fact but is a legal conclusion. Therefore,
        the statement is improper and should be stricken.
        F.R.C. Int’l. v. United States, 278 F. 3d 641,643-44
        (6th Cir. 2002) (quoting A.L. Pickens Co., Inc. v.
        Youngstown Sheet & Tube Co., 650 F. 2d 118, 121
        (6th Cir. 1981).
        Plaintiffs’ Reply: Defendants’ objection that the statement is a legal conclusion rather
        than a fact is without merit and should be disregarded. Plaintiffs’ statement, which
        simply quotes a provision of the Vital Records Act, is factual in nature. Defendants do
        not object that the statement is inaccurate and they do no cite any evidence
        contradicting the statement. Therefore, the court should find that the statement is a
        material fact uncontroverted by Defendants.
        Moreover, and in any event, a court may take judicial notice of federal and state
        constitutions and statutes. See, e.g., Tenn. R. Evid. 202(a).
82.                                                                See Defs.’ Mem. Mot. to
                                                                   Dismiss (ECF No. 29) at 7-8
                                                                   & n.5; see also, e.g., Tenn.
                                                                   Op. Att’y Gen. No. 14-70,
                                                                   2014 WL 3700672 (July 16,
        Based on this provision, Defendants enforce a policy,      2014) (designation of sex on
        custom, or practice that categorically prohibits           police booking sheets,
        transgender persons born in Tennessee from                 warrants and other court
        correcting the sex listed on their birth certificates so   records must match birth
        that it matches their sex, consistent with their gender    certificate, regardless of
        identity, regardless of what steps such persons have       gender-confirming surgery);
        taken to live in a manner consistent with their gender     Tenn. Op. Att’y Gen. No.
        identity.                                                  88-43, 1988 WL 410159
                                                                   (Feb. 29, 1988) (person’s sex
                                                                   determined at birth for
                                                                   purposes of obtaining
                                                                   Tennessee marriage license).
        Response: Disputed. The provision cited by Plaintiffs      Taylor Decl. ¶ 19.
        pertains to persons who have had sex change surgery.
        This provision is not limited to transgender persons
        and does not describe all transgender persons.

        In addition, Defendants dispute that “sex” and
        “gender identity” are the same thing.


                                              40
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 40 of 60 PageID #: 2487
        Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Edward
        Gray Bishop, Tennessee’s State Registrar. See Bishop Tr. 67:16-21, 23-25 (“Q: If a
        person who was designated ‘male’ at birth, but identifies as female, were to come to
        the Office of Vital Records to request that their birth certificate be corrected to reflect
        their female gender identity, would they be able to do that? . . . A: Per the statute, no.
        Q: And to which statute do you refer? A: Sixty-eight [of the Vital Records Act].”)
        Defendants’ dispute mischaracterizes Plaintiffs’ statement and is not supported by the
        record evidence. Defendants do not dispute that the Vital Records Act provides, in
        part, that “[t]he sex of an individual shall not be changed on the original certificate of
        birth as a result of sex change surgery.” See Defs.’ Response to Statement of Fact
        No. 81. And, although the provision refers specifically to persons who have had sex
        change surgery, Defendants do not dispute that, based on this provision, they enforce
        a policy, custom, or practice that categorically prohibits transgender persons from
        correcting the sex listed on their birth certificates so that it matches their sex,
        consistent with their gender identity. Indeed, Defendants have stated that “it is
        undisputed that Tennessee law does not permit [Ms. Combs, L.G., or K.N.] to change
        the sex which was recorded on her birth certificate at the time of her birth.” See
        Defs.’ Responses to Statements of Fact Nos. 46, 56, and 67.
        As Mr. Bishop testified, based on Tenn. Code Ann. § 68-3-203(d), a person who was
        designated “male” at birth but identifies as female cannot correct their birth certificate
        to reflect their female gender identity.
        Defendants’ dispute regarding “sex” and “gender identity” is similarly misplaced, as
        Plaintiffs do not assert that “sex” and “gender identity” are the same thing.
        Defendants have proffered no evidence to dispute Dr. Ettner’s and Dr. Taylor’s
        testimony that gender identity is a person’s core internal sense of their own gender
        and the primary factor in determining a person’s sex. See Pls.’ Reply in support of
        Statement of Fact No. 2.
83.     Furthermore, Tennessee typically requires birth             Tenn. Comp. R. & Regs.
        certificates to show a strike-out line through any          1200-07-01-.10(a)(2).
        information corrected, such as when instituting name
        changes on birth certificates.
        Response: This statement appears to cite Tenn. Comp.
        R. & Regs. 1200-07-01-.10 (11)(a)(2). Defendants
        object because the statement does not accurately
        describe the regulation which provides that the
        original corrected entry may be blocked if ordered by
        a court or required by statute. Defendants also object
        because the statement is not one of fact but is a legal
        conclusion. Therefore, the statement is improper and
        should be stricken. F.R.C. Int’l. v. Unitsed States, 278
        F. 3d 641,643-44 (6th Cir. 2002) (quoting A.L.
        Pickens Co., Inc. v. Youngstown Sheet & Tube Co.,
        650 F. 2d 118, 121 (6th Cir. 1981).


                                              41
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 41 of 60 PageID #: 2488
        Plaintiffs’ Reply: Plaintiffs’ citation contains a typographical error. Plaintiffs
        therefore amend their record citation as follows: Tenn. Comp. R. & Regs. 1200-07-
        01-.10(11)(a)(2).
        The statement accurately describes the regulation. See Tenn. Comp. R. & Regs. 1200-
        07-01-.10(11)(a)(2) (“Certificates of birth . . . may be amended by the State Registrar in
        the following manner upon receipt of the required documentation . . . (2) drawing a
        single line through the item to be amended and inserting the correct data immediately
        above or to the side thereof. The line drawn through the original entry must not
        obliterate such entry.”). That the original entry may be blocked out pursuant to a court
        order or statute does not render inaccurate Plaintiffs’ statement that Tennessee typically
        requires birth certificates to show a strike-out line through any information that is
        corrected.
        Defendants’ objection that the statement is a legal conclusion rather than a fact is
        without merit and should be disregarded. Plaintiffs’ statement describes certain
        content found in the official compilation of Rules and Regulations of the State of
        Tennessee and, as such, constitutes a factual statement. Although Defendants
        identify an exception to Tennessee’s typical practice of requiring birth certificates to
        show a strike-out line through any information that is corrected, Defendants fail to
        contradict Plaintiffs’ proffered statement. Therefore, the court should find that the
        statement is a material fact uncontroverted by Defendants.
84.     Taken in conjunction, these applications of the Vital      Gore Decl. ¶ 13; Combs
        Records Act by Defendants constitute the Birth             Decl. ¶ 12; K.N. Decl. ¶ 14;
        Certificate Policy challenged by Plaintiffs.               L.G. Decl. ¶ 25.
        Response: Defendants object because the materials
        cited do not support this statement. In addition, the
        statement is simply a definition used by Plaintiffs, in
        various ways, in various filings.
        Plaintiffs’ Reply: The statement is supported by the cited materials. Each of
        Plaintiffs’ declarations defines the Birth Certificate Policy as the State of Tennessee’s
        “policy and practice that categorically prohibits transgender persons . . . from
        correcting the gender marker on their birth certificates so that the birth certificates
        may accurately reflect their sex, as determined by their gender identity.” See Gore
        Decl. ¶ 13; Combs Decl. ¶ 12; K.N. Decl. ¶ 14; L.G. Decl. ¶ 15. Moreover,
        Defendants’ objection that Plaintiffs have defined which applications of the Vital
        Records Act constitute the Birth Certificate Policy they are challenging in this
        litigation is not a sufficient counter to Plaintiffs’ statement.
85.     The Model State Vital Statistics Act, published by the     Gonzalez-Pagan Decl., Ex. Q
        National Center for Health Statistics, expressly           at 10; see also Gonzalez-
        authorizes the amendment of the sex designation on         Pagan Decl., Ex. B (RFA
        birth certificates in a manner consistent with a           No. 7).
        transgender person’s gender identity.
        Response: Disputed. The Model State Vital Statistics
        Act, as cited by Plaintiffs, allows the amendment of

                                              42
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 42 of 60 PageID #: 2489
           sex only [u]pon receipt of a certified copy of an order
           of (a court of competent jurisdiction) indicating the
           sex of an individual born in the State has been
           changed by a surgical procedure....” Defendants’
           responses to Plaintiffs’ requests for admissions, also
           cited by Plaintiffs, note this.
           Plaintiffs’ Reply: Although Defendants dispute this factual statement, their dispute is
           not responsive to the statement and therefore may not create a genuine issue of
           material fact. The language of the Model Act quoted by Defendants merely identifies
           the evidentiary materials that a transgender person must submit in order to obtain an
           amendment to the sex designation on a birth certificate. Plaintiffs’ statement that the
           Model Act expressly authorizes the amendment of the sex designation on the birth
           certificates of transgender persons is therefore not adequately controverted.
           Moreover, additional evidence supports the statement. See, e.g., Lefler Tr. 83:11-24.
86.        Tennessee’s Birth Certificate Policy is inconsistent       Gonzalez-Pagan Decl., Ex. B
           with the Model State Vital Statistics Act.                 (RFA Nos. 7, 9).
           Response: Disputed. As noted in the cited materials,
           the Model State Vital Statistics Act is, by its own
           account, “guidance” only. Tennessee statutory and
           regulatory law, in many respects, contains the same or
           similar language to the Model Act.
           Plaintiffs’ Reply: Additional evidence is found in the deposition testimony of Edward
           Gray Bishop, Tennessee’s State Registrar. See Bishop Tr. 73:9-23 (“Q: Would you
           agree that Tennessee’s laws and regulations are inconsistent with the guidance of the
           CDC [in the Model State Vital Statistics Act]? . . . A: They do not match. Correct.”).
           Although Defendants purport to dispute this statement, they do not actually deny the
           facts contained therein. Defendants’ characterization of the Model Act as “guidance”
           is immaterial and not responsive to the statement. Indeed, Tennessee’s Director of
           Vital Statistics testified that it is “important for the Tennessee Office of Vital Records
           to follow guidance from NCHS [National Center for Health Statistics].” Lefler Tr.
           79:1-6.
           Moreover, Defendants’ dispute that some other unidentified provisions of Tennessee
           statutory and regulatory law contain language that is the same or similar to language
           found in the Model Act is unresponsive and fails to controvert Plaintiffs’ statement
           that the Birth Certificate Policy is inconsistent with the Model Act.

      V.    OTHER TENNESSEE POLICIES REGARDING IDENTITY DOCUMENTS
87.                                                                   Gore Decl. ¶ 12; Combs
           Tennessee permits transgender persons to correct the       Decl. ¶¶ 11, 17; Gonzalez-
           sex designation on their drivers’ licenses in a manner     Pagan Decl., Ex. B (RFA
           consistent with their gender identity.                     No. 5); Tenn. Comp. R. &
                                                                      Regs. 1340-01-13-.12(6).



                                                 43
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 43 of 60 PageID #: 2490
        Response: Undisputed for purposes of this motion.
88.                                                                  See, e.g., Tenn. Code Ann. §
                                                                     4-58-103(c)(2) (food
                                                                     stamps); Tenn. Code Ann. §
                                                                     50-1-703(a)(1)(B)
                                                                     (employers to keep some
                                                                     proof of citizenship on file
                                                                     for their employees); Tenn.
                                                                     Comp. R. & Regs. § 0770-
                                                                     01-05-.13(2)(a) (housing
        The State of Tennessee requires persons, in a variety        assistance); Tenn. Comp. R.
        of contexts, to produce their birth certificates to          & Regs. § 0450-01-.05
        access and enjoy a host of government benefits and to        (requiring presentation of
        participate in public and private life.                      birth certificate for
                                                                     application as licensed
                                                                     clinical counselor); see also
                                                                     Gonzalez-Pagan Decl., Ex. B
                                                                     (RFA No. 11) (“Defendants
                                                                     admit that some Tennessee
                                                                     statutes and regulations may
                                                                     contemplate the use of birth
                                                                     certificates as personal
                                                                     identification documents.”).
        Response: Disputed. Except for the requirements for
        licensure as a licensed clinical counselor, all of the
        other authorities cited permit a variety of documents
        to be used. A birth certificate is only one of the list of
        acceptable documents. Defendants object because the
        citation to Exhibit B to the Gonzalez-Pagan
        Declaration does not support this statement. Finally,
        Defendants object because this statement is not
        factual, but states a legal conclusion. Therefore, the
        statement is improper and should be stricken. F.R.C.
        Int’l. v. United States, 278 F. 3d 641,643-44 (6th Cir.
        2002) (quoting A.L. Pickens Co., Inc. v. Youngstown
        Sheet & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The proffered statement is supported by the record evidence,
        including Exhibit B to the Gonzalez-Pagan Declaration in which Defendants “admit
        that some Tennessee Statutes and regulations may contemplate the use of birth
        certificates as personal identification documents.” See Gonzalez-Pagan Decl., Ex. B
        (RFA No. 11); cf. Bishop Tr. 26:21-23 (agreeing that a birth certificate is used as an
        “identification document”); id. at 32:16-19 (agreeing that “a birth certificate is a form
        of identification used for numerous purposes”); Lefler Tr. 42:25-43:3 (“I believe [a
        birth certificate] can be used as an identification document. I also understand that it
        can be used as a document to establish citizenship[.]”).

                                              44
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 44 of 60 PageID #: 2491
            As Plaintiffs’ cited record evidence demonstrates, access to certain public benefits
            and participation in public and private life requires verification of a person’s identity
            and/or citizenship, which may be established with a birth certificate. Indeed, the
            statement of fact is entirely consistent with Tennessee’s own “Handbook on Birth
            Registration and Fetal Death (Stillbirth) Reporting,” which states that, “Throughout
            life, a person uses his or her birth certificate to prove age, parentage, and citizenship.
            Birth certificates are needed for entrance to school, voter registration, and for
            obtaining a driver’s license, marriage license, passport, veterans’ benefits, public
            assistance, or social security benefits.” Ex. 4 to Bishop Tr. (emphasis added). As an
            official publication of the Tennessee Office of Vital Records, the Handbook is self-
            authenticating pursuant to Federal Rule of Evidence 902(5).
            Lastly, whether persons are also permitted to produce a document other than a birth
            certificate is irrelevant and does not controvert the proffered statement. Indeed, it
            ignores the reality that not every person has the means, need, or capacity to obtain
            alternative forms of identification, such as a U.S. Passport.
            Defendants’ objection that the statement is a legal conclusion rather than a fact is
            without merit and should be disregarded. Plaintiffs’ statement merely describes
            requirements set forth in certain Tennessee statutes and regulations and, as such,
            constitutes a factual statement.

      VI.    THE HARMS INFLICTED UPON TRANSGENDER PERSONS,
             INCLUDING PLAINTIFFS, BY THE BIRTH CERTIFICATE POLICY
89.         Being unable to correct the gender marker on one’s          Ettner Decl. ¶ 40; Taylor
            identity documents, including one’s birth certificate,      Decl. ¶¶ 50, 52.
            means that transgender people are forced to display
            documents that indicate their birth-assigned sex
            (typically assumed based only upon the appearance of
            genitalia at birth), rather than their actual sex as
            determined by their gender identity and their lived
            experience. This discordance creates a myriad of
            deleterious social and psychological consequences.
            Response: Disputed. As discussed in response to
            #88, above, transgender persons would often have
            the option to present other documentation such as a
            driver’s license or passport. Defendants also dispute
            this statement because Dr. Taylor’s Declaration,
            cited above, does not support this statement.

            In addition, Defendants dispute that a person’s
            “sex” is “determined by their gender identity and
            their lived experience.” “Sex” and “gender
            identity” are distinct terms.
            Plaintiffs’ Reply: The statement is supported by the record evidence. In fact, it is a
            verbatim recitation of Dr. Ettner’s testimony. See Ettner Decl. ¶ 40 (“Being unable to


                                                  45
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 45 of 60 PageID #: 2492
        correct the gender marker on one’s identity documents, including one’s birth
        certificate, means that transgender people are forced to display documents that
        indicate their birth-assigned sex (typically assumed based only the appearance of
        genitalia at birth), rather than their actual sex as determined by their gender identity
        and their lived experience. This discordance creates a myriad of deleterious social
        and psychological consequences.”); see also Taylor Decl. ¶ 50 (“When a transgender
        person’s legal documentation does not accurately reflect their identity, that
        transgender person is at risk for workplace discrimination, housing discrimination,
        voting discrimination, health care discrimination and even violence.”); id. at ¶ 52
        (“Gender dysphoria can worsen if a transgender person has discordant
        documentation, where some documents accurately reflect their gender identity and
        others do not.”). Defendants’ contention that Dr. Taylor’s Declaration, which
        identifies several deleterious social and psychological consequences of discordant
        identity documents, does not support this statement is plainly erroneous.
        The record evidence also amply supports the notion that a person’s gender identity is
        the primary determinant of that person’s sex. See Taylor Decl. ¶ 30 (“From a medical
        perspective, in the event that one’s gender identity does not match their sex assigned
        at birth, i.e. in transgender people, one’s gender identity should be the determining
        factor of their sex.”); Ettner Decl. ¶ 20 (“When there is divergence between anatomy
        and identity, one’s gender identity is paramount and the primary determinant of an
        individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there is that departure,
        gender identity is the determinant of that individual’s sex.”).
        Defendants’ dispute is not rooted in any record evidence.
        Additionally, Defendants’ dispute relating to the presentation of other documentation
        is non-responsive and not supported by the record. Whether transgender persons
        may, in some circumstances, be permitted to present documentation other than a birth
        certificate does not controvert that, in circumstances where a birth certificate must be
        presented, transgender persons are forced to display documents that indicate their
        birth-assigned sex rather than their actual sex. It also ignores the reality that not every
        person has the means, need, or capacity to obtain alternative forms of identification,
        such as a U.S. Passport.
90.     The inability access identity documents, such as birth      Ettner Decl. ¶¶ 39, 42, 43,
        certificates, that accurately reflect one’s sex is          46; Taylor Decl. ¶ 44, 52.
        harmful and exacerbates gender dysphoria, kindling
        shame and amplifying fear of exposure, as the sine
        qua non of the gender dysphoria diagnosis is the
        desire to be regarded in accordance with one’s true
        sex as determined by one’s gender identity.
        Response: Defendants dispute that a person’s “true
        sex” is “determined by one’s gender identity.” This
        statement is otherwise undisputed for purposes of this
        motion.
        Plaintiffs’ Reply: Additional record evidence supports the proffered statement. See
        Taylor Tr. 26:23-25 (“I would say that I have many patients who [sic] gender

                                              46
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 46 of 60 PageID #: 2493
        dysphoria has worsened because of discordant documentation.”); id. at 27:15-23,
        28:1-17 (testifying that the gender dysphoria of “many patients” has worsened
        because they some or all of their identity documents do not accurately reflect their
        gender identity); Ettner Tr. 48:2-8 (“Studies from 2015 and 2020 indicate that having
        congruent gender identity documents reduces psychopathy and suicidal ideation,
        planning, significantly. And the 2020 study was, I understand, 22,000 individuals
        leading the logics to conclude that legal gender affirmation is a determinant of mental
        health.”); Combs Tr. 42:18-20 (“[I]t is painful and difficult for me to have
        documentation that is not reflective of me.”); L.G. Tr. 55:9-20 (“Whenever I received
        the denial, whenever I got my birth certificate back and it was still incorrect . . . I felt
        so hopeless, like it would never be fixed. . . And I’m just so scared that I’m going to
        have to show it to somebody; that they are going to ask to see it. I just want it to be
        fixed.”); see also id. at 45:23-46:2.
        The record evidence amply supports the notion that a person’s gender identity is the
        primary determinant of that person’s sex. See Taylor Decl. ¶ 30 (“From a medical
        perspective, in the event that one’s gender identity does not match their sex assigned
        at birth, i.e. in transgender people, one’s gender identity should be the determining
        factor of their sex.”); Ettner Decl. ¶ 20 (“When there is divergence between anatomy
        and identity, one’s gender identity is paramount and the primary determinant of an
        individual’s sex designation.”); Ettner Tr. 55:3-4 (“And when there is that departure,
        gender identity is the determinant of that individual’s sex.”).
        Defendants’ dispute is not rooted in any record evidence.
91.                                                                 Ettner Decl. ¶¶ 42, 43;
        The forced disclosure of the transgender status of
                                                                    Taylor Decl. ¶ 51, 53-55;
        Plaintiffs and other transgender persons by way of an
                                                                    Gore Decl. ¶ 20; Combs
        inaccurate birth certificate exposes them to prejudice,
                                                                    Decl. ¶¶ 15, 17; L.G. Decl.
        discrimination, distress harassment, and violence.
                                                                    ¶¶ 16, 20; K.N. Decl. ¶ 20 .
        Response: This statement is undisputed for purposes
        of this motion only as it pertains to ¶ 20 of Plaintiff
        L.G.’s Declaration. Defendants otherwise object to
        this statement because it is not supported by the
        materials cited. In addition, Dr. Taylor, when
        questioned about the cited statements during her
        deposition, was unable to support these statements.
        Plaintiffs’ Reply: The statement is supported by the materials cited, as well as
        additional record evidence. See Ettner Decl. ¶ 43 (“An inability to access identity
        documents that accurately reflect one’s true sex is harmful and exacerbates gender
        dysphoria, kindling shame and amplifying fear exposure. Inaccurate documents can
        cause an individual to isolate, in order to avoid situations that might evoke
        discrimination, ridicule, accusations of fraud, harassment, or even violence—
        experiences that are all too common among transgender people.”); Taylor Dec. ¶ 51
        (“For example, according to a 2015 study, approximately one-third of individuals
        who have shown identification documents with a name or gender that did not match
        their gender presentation reported negative experiences, such as being harassed,

                                               47
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 47 of 60 PageID #: 2494
       denied services, and/or attacked.”); id. at ¶¶ 53-55 (identifying “several negative
       downstream ramifications” of “incorrect documentation”); Gore Decl. ¶ 20 (“For
       example, I have been outed as a transgender woman to several employers to whom I
       have had to present my birth certificate with the incorrect gender marker and asked
       invasive personal questions.”); Combs Decl. ¶ 15 (“[B]ecause my birth certificate
       incorrectly identifies me as male, my first marriage to a man was not recognized as
       legal and our divorce was, therefore complicated. . . In order to prevent public
       disclosure of my gender identity and resulting harm to my business, I was forced to
       agree to an uncontested divorce in which my former husband retained control of our
       joint assets); id. at ¶ 17 (“I also had a difficult time obtaining a passport because of
       inconsistent identity documents.”); L.G. Decl. ¶ 16 (“Following multiple instances of
       invasive questioning and humiliation at the Tennessee Department of Motor Vehicles
       (DMV), the DMV denied my requests to correct the gender marker on my driver’s
       license. . . . The process of correcting the gender marker on my driver’s license was
       painful, humiliating, and traumatizing. I believe that were I permitted to have an
       accurate birth certificate, the process of correcting my driver’s license would have
       been straightforward, and would not have subjected me to this kind of humiliation
       and harassment.”); K.N. Decl. ¶ 20 (“I have, for example, faced invasive questioning
       when updating my driver’s license and passport because I had to present my
       Tennessee birth certificate, which incorrectly identifies my sex as male.”); see also
       Ettner Tr. 48:14-24 (“Revealing incongruent documents does cause those issues [e.g.,
       psychopathy and suicidal ideation]. For example, in my own practice I had a patient
       who had to reveal to a civil servant a document that was not corrected and she was
       humiliated publicly, harassed, and went home and shot herself in the head; committed
       suicide. So exposure, violation of privacy, the revelation of information that an
       individual wants to keep secret, if it is noncongruent leads to fear, anxiety, or worse.
       And that anxiety over time is corrosive to physical and mental health.”); Combs Tr.
       18:22-25:21 (discussing complications with divorce relating to inaccurate birth
       certificate); id. at 34:12-36:1 (explaining challenges of obtaining passport; “So in
       order to receive the passport, I was required to have my genitals examined by a
       physician for no other purpose.”); id. at 42:18-25-43:24 (explaining that “it is painful
       and difficult” to have an “inaccurate” birth certificate that does not reflect her
       identity); id. at 44:25-45:6 (submitting birth certificate to Tennessee School of Beauty
       “left me feeling very vulnerable”); id. at 47:1-5 (“[T]he reality of discrimination to
       people that have inconsistent documentation on who they are . . . is a very real
       possibility for me.”); K.N. Tr. 33:6-18 (describing questioning of her birth certificate
       by agent at passport office as “invasive”); id. at 44:6-10 (“I described the incidence
       [sic] already where I showed my birth certificate. I was not physically assaulted in
       those instances, but I did feel a certain violence just in the violation that I did need to
       justify the documents. I would also say I have seen harassment for showing identity
       documents that do ultimately stem from my birth certificate.”); Gore Tr. 31:21-32:2
       (“And I believe that not having a birth certificate prevents me from obtaining a job or
       going to school without the fear of discrimination because someone who otherwise
       wouldn’t know that I’m transgender knows that I’m transgender because my birth
       certificate says so.”); id. at 46:19-25 (testifying that, after her transgender status was
       disclosed, she has been subjected to awkward, deeply personal and/or invasive


                                             48
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 48 of 60 PageID #: 2495
        questions “about surgery, about the process of transitioning, about my sexuality”);
        L.G. Tr. 39:18-52:11 (recounting several “instances of hostility and discrimination
        and violence” arising from presentation of inconsistent identity documents); id. at
        55:9-20 (“Whenever I received the denial, whenever I got my birth certificate back
        and it was still incorrect. . . I felt so hopeless, like it would never be fixed. And I - - I
        remember seeing that - - something in the news about the State not changing it for
        anybody - - for trans women like me. And I’m just so scared that I’m going to have
        to show it to somebody; that they are going to ask to see it. I just want it to be
        fixed.”).
        Defendants’ assertion that Dr. Taylor was unable to support this statement when
        questioned about it during her deposition inaccurately characterizes Dr. Taylor’s
        testimony, which identifies several examples of transgender persons being exposed to
        prejudice discrimination, distress, harassment and/or violence as a consequence of
        presenting inaccurate identity documents. See, e.g., Taylor Tr. 29:15-18 (college
        students not assigned to appropriate housing); id. at 30:22-31:4 (challenges at
        pharmacy); id. at 31:6-13 (challenges at DMV); id. at 31:21-32:21 (challenges
        relating to health insurance).
92.     Having a birth certificate incorrectly identifying the         See, e.g., Taylor Decl. ¶¶ 50,
        sex of a transgender person is also a significant barrier      51, 53-55, 61; Gore Decl.
        to their ability to function successfully as their true self   ¶ 20; Combs Decl. ¶ 18; L.G.
        in seeking employment and volunteer opportunities,             Decl. ¶ 20; K.N. Decl. ¶ 20.
        and gaining access to other private and public services,
        entitlements, and benefits.
        Response: This statement is undisputed for purposes of
        this motion only as it pertains to ¶ 20 of Plaintiff L.G.’s
        Declaration. Defendants otherwise dispute this
        statement as the materials cited do not support this
        broad conclusion. In addition, the cited material from
        Dr. Taylor’s Declaration does not support the
        statement and when questioned about the cited
        statements during her deposition, Dr. Taylor was
        unable to support these statements.




                                                49
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 49 of 60 PageID #: 2496
        Plaintiffs’ Reply: The statement is supported by the materials cited, as well as
        additional record evidence. See Taylor Decl. ¶ 50 (“When a transgender person’s
        legal documentation does not accurately reflect their identity, that transgender person
        is at risk for workplace discrimination, housing discrimination, voting discrimination,
        health care discrimination and even violence.”); id. at ¶ 51 (“For example, according
        to a 2015 study, approximately one-third of individuals who have shown
        identification documents with a name or gender that did not match their gender
        presentation reported negative experiences, such as being harassed, denied services,
        and/or attacked.”); id. at ¶¶ 53-55 (identifying “several negative downstream
        ramifications” of “incorrect documentation”); Gore Decl. ¶ 20 (“For example, I have
        been outed as a transgender woman to several employers to whom I have had to
        present my birth certificate with the incorrect gender marker and asked invasive
        personal questions.”); Combs Decl. ¶ 18 (“The inconsistency among my identity
        documents continues to function as a barrier. I recently completed training to
        participate in the Trans Buddy Program at Vanderbilt University Medical Center. All
        program participants are required to submit immunization records. I experienced
        difficulty correcting my immunization records, many of which are recorded under an
        incorrect name and gender marker.”); K.N. Decl. ¶ 20 (“I have, for example, faced
        invasive questioning when updating my driver’s license and passport because I had to
        present my Tennessee birth certificate, which incorrectly identifies my sex as male.”);
        Gore Tr. 74:10-75:20 (discussing difficulties applying for SNAP or food stamp
        benefits); id. at 64:5-21 (discussing difficulties with obtaining housing). This
        statement is also supported by additional record evidence cited in Pls.’ Reply in
        support of Statement of Fact No. 91.
        Defendants’ assertion that Dr. Taylor was unable to support the statement when
        questioned about it during her deposition inaccurately characterizes Dr. Taylor’s
        testimony, which identifies several examples of the challenges transgender persons
        encounter because of incorrect and/or inconsistent identity documents. See, e.g.,
        Taylor Tr. 29:15-18 (college students not assigned to appropriate housing); id. at
        30:22-31:4 (challenges at pharmacy); id. at 31:6-13 (challenges at DMV); id. at
        31:21-32:21 (challenges relating to health insurance).
93.     For example, Ms. Gore has been outed as a                 Gore Decl. ¶ 20.
        transgender woman to several employers and
        subjected to invasive personal questions when she has
        had to present her birth certificate with the incorrect
        gender marker. Knowing that she would have to
        present an inaccurate birth certificate has dissuaded
        Ms. Gore from applying for jobs and resuming her
        education, because doing so would force her to
        disclose her transgender status.
        Response: Disputed. During her deposition, Ms. Gore
        listed only two employers to whom she was outed,
        neither of which declined to hire her. She stated that
        conversations about surgery occurred after she was
        hired    and    were    “conversational”     although

                                            50
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 50 of 60 PageID #: 2497
        uncomfortable. In terms of her reluctance to apply for
        jobs, she testified that she preferred obtaining a job with
        someone who owned their own business because, “in
        addition to them paying more and more benefits, they
        were more relaxed on documentation, and they would
        really only require maybe a Social and identification, or
        just identification.” She acknowledged that any
        concerns she had about resuming her education were
        speculative.
        Plaintiffs’ Reply: The statement is supported by the record evidence. Defendants’
        characterization of Ms. Gore’s testimony is inaccurate, incomplete, and not supported
        by the record evidence. In addition to identifying two employers to whom she was
        outed, Ms. Gore testified that she was subjected to awkward, deeply personal, and
        invasive questions by employers. See Gore Tr. 46:19-47:21 (recalling that she was
        subjected to “[q]uestions about surgery, about the process of transitioning, about [her]
        sexuality…” by “immediate supervisors”). Ms. Gore’s assertion that certain
        conversations took place after she was hired and were “conversational” does not
        controvert the proffered statement that she has been outed to employers and subjected
        to invasive personal questions as a result of having had to present her birth certificate.
        Similarly, Ms. Gore identified several jobs she did not apply to because she did not
        want to present a birth certificate, including Walgreens, Kroger, UPS, LeBonheur,
        and FedEx Forum. See id. at 48:23-50:11. Finally, Defendants’ assertion that Ms.
        Gore acknowledged that any concerns she has about resuming her education were
        speculative misconstrues her testimony. Ms. Gore testified that she didn’t want to
        speculate as to whether she would have been denied state funding to resume her
        college education. See id. at 72:6-16. However, she also testified that knowing that
        she would have to present an inaccurate birth certificate that discloses her transgender
        status dissuaded from resuming her education. See id. at 71:5-13 (“I did not want to
        go back to school because Tennessee had a, I believe it’s called the Tennessee
        reconnect program, where they pay for two years of college for individuals who
        dropped out of school or did not complete their program. I wanted to enter back into
        school through that program and I had to submit my birth certificate and I just didn’t
        feel - - I didn’t feel whole submitting that, so I didn’t enter into that program.”); id. at
        71:24-72:5 (“…I felt as though I wasn’t -- I wasn’t prepared mentally to go through
        that process because I didn’t know what the outcome would be, or what their process
        would look like as far as how much discrimination am I going to have to face
        throughout this, or how many hurdles are going to be put in front of me because I am
        transgender.”).
94.     The forced disclosure of a person’s transgender status Ettner Decl. ¶ 46; Taylor
        through inaccurate identification documents, such as a Decl. ¶¶ 57-60.
        birth certificate, violates a transgender person’s
        privacy—the right to maintain stewardship of
        personal and medical information—and their ability
        to control whether, when, how, and to whom to
        disclose one’s transgender status.


                                               51
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 51 of 60 PageID #: 2498
        Response: Defendants dispute that a birth certificate
        that accurately recorded a person’s biological sex at
        the time of birth is “inaccurate.” Defendants also
        dispute this statement as it is not supported by the
        materials cited, with the exception of the statement in
        ¶ 60 of Dr. Taylor’s Declaration. Defendants object to
        that statement to the extent it is an attempt to define a
        “right of privacy” as a legal concept. To the extent
        that it is such an attempt, it states a legal conclusion
        and is improper and should be stricken. F.R.C. Int’l.
        v. United States, 278 F. 3d 641,643-44 (6th Cir. 2002)
        (quoting A.L. Pickens Co., Inc. v. Youngstown Sheet
        & Tube Co., 650 F. 2d 118, 121 (6th Cir. 1981).
        Plaintiffs’ Reply: The record evidence supports this statement. Specifically, Dr.
        Ettner testifies that “[p]rivacy, and the ability to control whether, when, how, and to
        whom to disclose one’s transgender status, is essential to accomplishing [therapeutic
        aims].” Ettner Decl. ¶ 46; see also id. ¶ 47 (“Thus, when an individual implements a
        social role transition, legal recognition of the transition is vital and an accurate birth
        certificate is a crucial aspect of that recognition, in large part because congruent
        identity documentation confers privacy—the right to maintain stewardship of
        personal and medical information—allowing an individual to live a safe and healthy
        life.”). Dr. Taylor expresses agreement with the World Professional Association for
        Transgender Health (WPATH) Identity Recognition Statement, noting that “[a]
        patient’s right to privacy includes what they choose to do with their own
        documentation.” See Taylor Decl. ¶¶ 57-60; see also Taylor Tr. 38:15-20 (“I –
        knowing the fact that 48 other states in the country allow this and also have a
        responsibility to uphold vital statistics, I feel that Tennessee’s response is, as
        mentioned in my testimony, an act of discrimination infringing on their rights to
        privacy.”). Dr. Taylor’s testimony regarding a “patient’s right to privacy” is not an
        attempt to define “right of privacy” as a legal concept and, as such, does not state a
        legal conclusion.
        Defendants’ dispute regarding the accuracy of transgender persons’ birth certificates
        is not rooted in any record evidence. Defendants try to equate the inaccurate term
        “biological sex” (see Pls.’ Reply in support of Statement of Fact No. 7) with the sex
        recorded on a person’s birth certificate, which is based on the observation of a
        person’s external genitalia, but provide no evidence to support such proposition.
        Defendants have proffered no evidence to dispute Dr. Ettner’s and Dr. Taylor’s
        testimony that external genitalia alone—the critical criterion for assigning sex at
        birth—is not an accurate proxy for a person’s sex, that the primary determinant of a
        person’s sex is the person’s gender identity, and that a transgender woman’s sex is
        female (even though she was assigned the sex of male at birth). See Plaintiffs’ Reply
        in support of Statements of Fact 2, 6 through 8.
        Defendants’ ipse dixit is not sufficient to dispute Plaintiffs’ proffered statement.
95.     Being denied birth certificates that accurately reflect     Ettner Report ¶¶ 45-47;
        their sex, as determined by their gender identity, is       Taylor Report ¶¶ 52, 61;

                                              52
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 52 of 60 PageID #: 2499
       psychologically and emotionally harmful to                 Gore Decl. ¶ 22; Combs
       transgender persons born in Tennessee, including           Decl. ¶ 21; L.G. Decl. ¶ 24;
       Plaintiffs.                                                K.N. Decl. ¶ 21.
       Response: Defendants dispute this statement as it is
       not supported by the materials cited. The cited
       provisions of the Plaintiffs’ Declarations contain only
       conclusory statements, nearly identical in each
       declaration. The specific fact requirement of Rule
       56(c)(4) of the Fed. R. Civ. P. is not satisfied by such
       conclusory statements. LaPine v. Savoie, 2017 WL
       6764085, *3 (6th Cir. 2017) (citing Stine v. State Farm
       Fire & Casualty Co., 428 Fed. Appx. 549, 550 (6th
       Cir. 2011). Finally, the Ettner Report and Taylor
       Report cited are not in the record.
       Plaintiffs’ Reply: The record evidence supports this statement. Defendants’ assertion
       that the Ettner Report and Taylor Report are not in the record is incorrect and
       disingenuous. The Ettner Report refers to the Expert Declaration of Dr. Randi C.
       Ettner, Ph.D., which is appended to Plaintiffs’ Motion for Summary Judgment as
       Exhibit 1 (ECF Doc. 69-1). The Taylor Report refers to the Expert Declaration of Dr.
       Shayne Sebold Taylor, M.D., which is appended to Plaintiffs’ Motion for Summary
       Judgment as Exhibit 2 (ECF Doc. 69-2).
       Dr. Taylor states that “[g]ender dysphoria can worsen if a transgender person has
       discordant documentation, where some documents accurately reflect their gender
       identity and others do not.” Taylor Decl. ¶ 52. Dr. Taylor further states that
       “[h]aving inconsistent or incongruent documentation can worsen the severity of
       gender dysphoria by limiting an individual’s ability to enjoy the rights and
       opportunities equal to those around them.” Id. ¶ 61. Dr. Ettner states that “[f]or the
       transgender individual, an inaccurate birth certificate can transform a mundane
       interaction into a traumatic experience. Repeated negative experiences inevitable
       erode resilience, creating an ingravescent course of gender dysphoria and attendant
       psychiatric disorders.” Ettner Decl. ¶ 45; see also id. at ¶ 46 (“Understandably, the
       desire to make an authentic appearance is of great concern for transgender
       individuals, as the sine qua non of the gender dysphoria diagnosis is the desire to be
       regarded in accordance with one’s true sex as determined by one’s gender identity.”);
       id. at ¶ 47 (describing an “accurate birth certificate” as a “crucial aspect” of a
       transgender person’s transition).
       The cited statements in Plaintiffs’ Declarations are statements of material fact. See,
       e.g., Gore Decl. ¶ 22 (“Being denied a birth certificate that accurately reflects my sex,
       as determined by my gender identity, is psychologically and emotionally harmful to
       me.”); see also Combs Decl. ¶ 21; L.G. Decl. ¶ 24; K.N. Decl. ¶ 21. That all
       Plaintiffs have been similarly harmed by being denied a birth certificate that does not
       accurately reflect their sex, as determined by their gender identity, does not render
       their statements “conclusory.”



                                            53
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 53 of 60 PageID #: 2500
       Moreover, the record contains ample additional evidence detailing the psychological
       and emotional harm experienced by transgender persons, including Plaintiffs, as a
       consequence of being denied accurate birth certificates.
       For example, Dr. Ettner recounted the following:
             A. Revealing incongruent documents does cause [anxiety, depression,
             suicidality, and other attendant mental health issues]. For example, in my
             own practice I had a patient who had to reveal to a civil servant a document
             that was not corrected and she was humiliated publicly, harassed, and went
             home and shot herself in the head; committed suicide. So exposure,
             violation of privacy, the revelation of information that an individual wants
             to keep secret if it is noncongruent leads to fear, anxiety, or worse. And
             that anxiety over time is corrosive to physical and mental health.
             Q. Do you recall what that identity document was?
             A. I don’t recall but I believe it was a birth certificate. She had left the
             state and was moving to a new state and had to produce identity documents.
             And that’s when her, what should have been a mundane transaction
             actually became a traumatic one with a lethal outcome.
       Ettner Tr. 48:14-49:7. See also, e.g., Ettner Tr. 60:21-61:3 (Q: “Does having
       incongruent gender ID documents, without ever having to reveal them, by itself cause
       any harm for transgender individuals? A: “Yes. Yes, indeed. And there have been
       studies that document that. And we know that the fear of exposing that can actually
       increase an individual’s acquiring hypertension due to the intersectionality of cardiac
       reactivity and stress.”); Combs Tr. 42:18-20 (“[I]t is painful and difficult for me to
       have documentation that is not reflective of me.”); id. at 43:22-24 (“It was a little
       dehumanizing to me to present this information to someone that was inaccurate about
       me.”); Gore Tr. 68:4-10 (“And then also just cause me harm when I’m having to
       present a birth certificate for whatever it is, whether it is for resources or services,
       higher education, employment, buying a house, renting an apartment, wherever I
       would need to submit my birth certificate, I don’t have one that reflects everything on
       all of the other identifying documents.”); L.G. Tr. 44:5-12 (describing unsuccessful
       attempt to correct gender marker on her driver’s license; “And I was so ashamed. I
       didn’t want to show anybody my license [containing the wrong gender marker].”); id.
       at 46:15-48:11 (describing unsuccessful attempt to correct gender marker on her
       driver’s license; “It was so shameful to pull that out and have people ask me
       questions about my driver’s license being wrong.”); id. at 52:1-6 (describing efforts
       to obtain driver’s license with a correct gender marker; “And I felt so defeated. I just
       felt broken. . . “); id. at 55:6-20 (“Whenever I received the denial, whenever I got my
       birth certificate back and it was still incorrect. . . I felt so hopeless, like it would never
       be fixed. And I -- I remember seeing that -- something in the news about the State not
       changing it for anybody -- for trans women like me. And I’m just so scared that I’m
       going to have to show it to somebody; that they are going to ask to see it. I just want
       it to be fixed.”); see also Plaintiffs’ Reply in support of Statements of Fact Nos. 90
       through 94.



                                              54
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 54 of 60 PageID #: 2501
        Merely calling Plaintiffs’ statements “conclusory” is not a sufficient counter to the
        alleged fact, which should be deemed admitted as not adequately controverted.
96.     Finally, by forcing Plaintiffs to have birth certificates   Gore Decl. ¶¶ 14, 18; Combs
        incongruent with their gender identity—despite their        Decl. ¶¶ 14, 20; L.G. Decl.
        social and medical transitions, and in defiance of their    ¶¶ 16, 20, 27; K.N.’s
        legal name changes and corrections to their other           Decl.¶¶ 18, 20, 24; see also
        Tennessee and Federal identity documents—                   Ettner Decl. ¶ 46.
        Defendants interfere with Plaintiffs’ ability to
        communicate to others who they are.
        Response: Defendants dispute this statement, as the
        materials cited do not support this conclusory statement
        that “Defendants interfere with Plaintiffs’ ability to
        communicate to others who they are.” In addition, the
        Declaration of Plaintiff K.N. does not have a ¶ 24.
        Plaintiffs’ Reply: The cited materials support the statement regarding Defendants’
        interference with Plaintiffs’ ability to communicate to others who they are. The cited
        provisions of Plaintiffs’ declarations assert that, because of Tennessee’s Birth
        Certificate Policy, each of their respective birth certificates incorrectly identifies their
        sex as male, despite their being women. Having admitted that Plaintiffs are female
        and that their birth certificates identify them as male, Defendants cannot reasonably
        dispute—and cite no record evidence to controvert—that Plaintiffs’ birth certificates
        interfere with their ability to communicate to others that they are women. Merely
        calling the statement “conclusory” is not a sufficient counter to the alleged fact,
        which should be deemed admitted as not adequately controverted.
        Additional record evidence further supports the proffered statement of fact.
        For example, Ms. Gore refrained from entering back to school through the Tennessee
        Reconnect program because, as she testified, “I had to submit my birth certificate and
        I just didn’t feel -- I didn’t feel whole submitting that, so I didn’t enter into that
        program.” Gore Tr. 71:9-13.
        Ms. Combs testified how “it is painful and difficult for [her] to have documentation
        that is not reflective of [her],” and how “the birth certificate being inaccurate to who”
        she is has forced her “to tell [her] story in situations [she] did not want to[,]”
        including “when [she] was in a bank and they required this documentation that was
        no longer congruent with who [she] was or other information that [she] had, and [she]
        felt it necessary to explain why it didn’t match.” Combs Tr. 42:18-43:6.
        Similarly, L.G. testified that she is “just so scared that [she’s] going to have to show
        [her birth certificate] to somebody; that they are going to ask to see it,” because it is
        “still incorrect.” L.G. Tr. 55:9-20. Indeed, L.G. has testified that the “inability to
        openly identify and present as a woman and to be recognized as a woman,” is
        “crushing.” Id. at 32:19-21.
        Lastly, K.N. testified, “I had to present my birth certificate with my incorrect name
        and incorrect gender, and I had to explain myself and I had to explain Tennessee’s
        policy around this.” K.N. Tr. 31:4-7; see also id. at 33:6-12. K.N. has thus “avoided

                                               55
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 55 of 60 PageID #: 2502
        using [her] birth certificate, given that it does not correctly identify [her].” Id. at
        42:3-4.
        Plaintiffs’ amend their citation to the Declaration of Plaintiff K.N. to remove
        paragraph 24.
97.     As a result of the Birth Certificate Policy, Plaintiffs      Ettner Decl. ¶¶ 43, 44; Gore
        are faced with a consistent reminder that the State of       Decl. ¶ 22; Combs Decl.
        Tennessee does not respect them for who they are and         ¶ 21; L.G. Decl. ¶ 24; K.N.
        does not recognize their personhood.                         Decl. ¶ 21.
        Response: Defendants object to this statement. It is not
        factual; it is an opinion and/or is conclusory. The Ettner
        Declaration and Gore Declaration do not support the
        statement. The Declarations of the remaining Plaintiffs
        contain nearly identical conclusory opinions.
        Plaintiffs’ Reply: The cited record evidence supports the statement. See, e.g., Ettner
        Decl. ¶ 43 (describing an “inability to access identity documents that accurately
        reflect one’s true sex” as resulting in transgender persons “[b]eing stripped of one’s
        dignity, privacy, and the ability to move freely in society….”); Gore Decl. ¶ 22
        (“Being denied a birth certificate that accurately reflects my sex, as determined by my
        gender identity, is psychologically and emotionally harmful to me. My birth
        certificate is a persistent reminder that the State of Tennessee does not respect me for
        whom I am …”); see also Pls. Reply in support of Statement of Fact No. 96.
        Defendants’ objection is not supported by the record. Defendants admit that
        Plaintiffs are female and that their birth certificates nonetheless identify them as male.
        That the State of Tennessee does not respect them and recognize their personhood as
        women is a factual statement, not a conclusory opinion.
98.                                                                  Ettner Decl. ¶¶ 43, 44; Gore
        The Birth Certificate Policy stigmatizes transgender
                                                                     Decl. ¶ 22; Combs Decl.
        persons born in Tennessee, such as Plaintiffs, as
                                                                     ¶ 21; L.G. Decl. ¶¶ 18, 24;
        illegitimate or unworthy of recognition.
                                                                     K.N. Decl. ¶ 21.
        Response: Defendants dispute this statement. The
        materials cited do not support the statement, except for
        the conclusory language at ¶ 18 of the Declaration of
        L.G. that she is stigmatized.
        Plaintiffs’ Reply: The statement is supported by the record evidence. Specifically,
        Dr. Ettner explains how the inability to access identity documents that accurately
        reflect one’s true sex results in transgender people suffering both enacted and felt
        stigma. See Ettner Decl. ¶¶ 43, 44. Additionally, Plaintiffs’ declarations, each of
        which states that they are subjected to psychological harm, emotional harm, and
        potential physical harm as a result of being denied a birth certificate that accurately
        reflects their sex, as determined by their gender identity, support the assertion that
        they are stigmatized by the Birth Certificate Policy.



                                               56
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 56 of 60 PageID #: 2503
        In addition, Dr. Ettner testified that transgender people “[e]xperience distress because
        they violate social norms and are subject to humiliation, stigmatization,
        discrimination, harassment, violence.” Ettner Tr. 47:10-12 (emphasis added). And
        that, “[r]evealing incongruent documents does cause those issues.” Id. at 48:14-15.
        Indeed, Dr. Ettner cited a 2020 study that revealed “that legal gender affirmation is a
        determinant of mental health.” Id. at 48:2-8.
        Defendants’ suggestion that the materials cited do not support the statement because
        they do not use the word “stigmatized” appears to be about semantics. The record is
        replete with evidence that the Birth Certificate Policy stigmatizes transgender people,
        such as Plaintiffs. See Pls.’ Reply in support of Statements of Fact Nos. 89 through
        97.
99.                                                                 See, e.g., Gore Decl. ¶ 20;
        The Birth Certificate Policy inhibits the ability of        Combs Decl. ¶¶ 15, 17, 18;
        transgender persons born in Tennessee, including            L.G. Decl. ¶ 20; K.N. Decl.
        Plaintiffs, to fully participate in our society.            ¶ 20; Taylor Decl. ¶¶ 48, 55.
        Response: Defendants dispute this statement as the
        materials cited do not support the statement. In general,
        the cited material discusses the need for accurate
        “identity documents.” In addition, Plaintiff Gore’s
        statement in ¶ 20 of her Declaration is disputed. During
        her deposition, Ms. Gore listed only two employers to
        whom she was outed, neither of which declined to hire
        her. She stated that conversations about surgery
        occurred after she was hired and were
        “conversational” although uncomfortable. In terms of
        her reluctance to apply for jobs, she testified that she
        preferred obtaining a job with someone who owned
        their own business because, “in addition to them
        paying more and more benefits, they were more
        relaxed on documentation, and they would really only
        require maybe a Social and identification, or just
        identification.” She acknowledged that any concerns
        she had about resuming her education were
        speculative.
        Plaintiffs’ Reply: The cited record evidence supports the notion that the inability to
        obtain an accurate birth certificate inhibits one’s ability to fully participate in society.
        Dr. Taylor expressly states that “[t]ransgender people may feel that they are unable to
        participate in their communities, neighborhoods, schools or jobs without having
        documentation that reflects their gender identity.” Taylor Decl. ¶ 55; see also id. at ¶
        48 (“Identity documentation is required in all aspects of our lives. From applying for
        health insurance, to enrolling our children in school, to getting on an airplane, to
        applying for a credit card or a marriage license.”); Combs Decl. ¶¶ 15, 17, 18
        (describing complications with her divorce and obtaining a passport because of
        incorrect birth certificate); K.N. Decl. ¶ 20 (describing having been harassed,
        inappropriately touched, and discriminated against in the workplace because of

                                               57
 Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 57 of 60 PageID #: 2504
       incorrect birth certificate); L.G. Decl. ¶ 20 (describing having faced invasive
       questioning because of incorrect birth certificate).
       The record also abounds with additional evidence regarding the ways in which the
       Birth Certificate Policy inhibits transgender persons born in Tennessee from
       participating fully in society. See Pls.’ Reply in support of Statements of Fact Nos.
       89 through 98. For example, Ms. Gore testified she may not apply for “County
       services or State services or Federal services that -- that I qualify for, … whether
       that’s access to food stamps or rental assistance … because I don't have a birth
       certificate with my correct gender on it.” Gore Tr. 70:7-21.
       Defendants’ dispute regarding paragraph 20 of Ms. Gore’s declaration is based on a
       mischaracterization of her deposition testimony. See Pls.’ Reply in support of
       Statement of Fact No. 93.




                                            58
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 58 of 60 PageID #: 2505
 Dated: May 29, 2020

                                              Respectfully submitted,

                                              s/ John T. Winemiller
Omar Gonzalez-Pagan*                          John T. Winemiller
LAMBDA LEGAL DEFENSE AND                      MERCHANT & GOULD P.C.
   EDUCATION FUND, INC.                       800 S. Gay Street, Suite 2150
120 Wall Street, 19th Floor                   Knoxville, TN 37929
New York, NY 10005-3919                       Phone: (865) 380-5960
Telephone: (212) 809-8585                     Facsimile: (612) 332-9081
Facsimile: (212) 809-0055                     JWinemiller@merchantgould.com
ogonzalez-pagan@lambdalegal.org
                                              Gavin R. Villareal*
Tara L. Borelli*                              Maddy Dwertman*
LAMBDA LEGAL DEFENSE AND                      Puneet Kohli*
   EDUCATION FUND, INC.                       Samoneh Kadivar*
730 Peachtree Street NE, Suite 640            BAKER BOTTS L.L.P.
Atlanta, GA 30318-1210                        98 San Jacinto Boulevard, Suite 1500
Telephone: (404) 897-1880                     Austin, TX 78701-4078
Facsimile: (404) 897-1884                     Phone: (512) 322-2500
tborelli@lambdalegal.org                      Facsimile: (512) 322-2501
                                              gavin.villareal@bakerbotts.com
Sasha Buchert*                                maddy.dwertman@bakerbotts.com
LAMBDA LEGAL DEFENSE AND                      puneet.kohli@bakerbotts.com
   EDUCATION FUND, INC.                       samoneh.kadivar@bakerbotts.com
1776 K Street NW, Suite 722
Washington, DC 20006                          Brandt Thomas Roessler*
Telephone: (202) 804-6245                     BAKER BOTTS L.L.P.
sbuchert@lambdalegal.org                      30 Rockefeller Plaza
                                              New York, NY 10112-4498
                                              Phone (212) 408-2500
                                              Facsimile: (212) 408-2501
* Admitted pro hac vice.                      brandt.roessler@bakerbotts.com

                                              Kathryn S. Christopherson*
                                              BAKER BOTTS L.L.P.
                                              1001 Page Mill Rd., Bldg. One, Suite 200
                                              Palo Alto, CA 94304-1007
                                              Phone: (650) 739-7500
                                              Facsimile: (650) 739-7699
                                              kathryn.christopherson@bakerbotts.com

                                     Counsel for Plaintiffs




                                              59
Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 59 of 60 PageID #: 2506
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which provides electronic notice of the filing to all counsel of

record, including:

       Herbert H. Slatery III
       Attorney General and Reporter

       Dianna Baker Shew
       Senior Assistant Attorney General
       dianna.shew@ag.tn.gov
       Sara E. Sedgwick
       Senior Assistant Attorney General
       sara.sedgwick@ag.tn.gov
       PO Box 20207
       Nashville, TN 37202

       This 29th day of May, 2020.
                                             s/John T. Winemiller
                                             John T. Winemiller




                                                60
  Case 3:19-cv-00328 Document 94 Filed 05/29/20 Page 60 of 60 PageID #: 2507
